ACCEPTED
                                                                                      03-15-00416-CV
                                                                                              7272571
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 10/7/2015 2:22:25 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                             NO. 03-15-00416-CV

                                                                FILED IN
                                                         3rd COURT OF APPEALS
                   IN THE THIRD COURT OF          APPEALS AUSTIN, TEXAS
                            AUSTIN, TEXAS                10/7/2015 2:22:25 PM
                                                           JEFFREY D. KYLE
                                                                 Clerk

     OAK MORTGAGE GROUP, INC.; MICHAEL H. NASSERFAR;
          MICHAEL E. TASK; and TYCORD R. GOSNAY,
                                          Appellants,
                             v.

                        AMERIPRO FUNDING, INC.,
                                                         Appellee.


         On Appeal from the 345th District Court of Travis County, Texas
                       Hon. Gisela D. Triana, Presiding


                          BRIEF OF APPELLEE
                        AMERIPRO FUNDING, INC.



                             Susan P. Burton
                             State Bar No. 03479350
                             sburton@gdhm.com
                             Eric G. Behrens
                             State Bar No. 02050700
                             ebehrens@gdhm.com
                             GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
                             401 Congress Ave., Suite 2200
                             Austin, Texas 78701
                             Telephone: (512) 480-5600
                             Facsimile: (512) 480-5838
                             ATTORNEYS FOR APPELLEE AMERIPRO FUNDING, INC.
October 7, 2015
                         IDENTITY OF PARTIES AND COUNSEL

Appellants/Plaintiffs/             Attorneys for Appellants/Plaintiffs/
Counter-Defendants                 Counter-Defendants

Oak Mortgage Group, Inc.           Wm. Charles Bundren
Michael H. Nasserfar               WM. CHARLES BUNDREN & ASSOCIATES
Michael E. Task                    Law Group, PLLC
Tycord R. Gosnay                   2591 Dallas Parkway, Suite 300
                                   Frisco, Texas 75034
                                   (214) 808-3555 (Telephone)
                                   (972) 624-5340 (Facsimile)
                                   Charles@bundrenlaw.net


Appellee/Defendant/                Attorneys for Appellee/Defendant
Counter-Plaintiff                  Counter-Plaintiff

Ameripro Funding, Inc.             Susan P. Burton
                                   Eric G. Behrens
                                   GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
                                   401 Congress Avenue, Suite 2200
                                   Austin, Texas 78701
                                   (512) 480-5600 (Telephone)
                                   (512) 536-9908 (Facsimile)
                                   sburton@gdhm.com
                                   ebehrens@gdhm.com




                                        ii
                  ABBREVIATIONS AND RECORD CITATIONS

     The following abbreviations and notations are used in this Brief:

CR; 1CR; 2CR                  References to the Clerk’s Record (record,
                              supplement I, and supplement II).

1RR; 2RR; 3RR                 References to the Reporter’s Record (three
                              volumes – Index, Transcript).

AX; PX; CX                    References to the exhibits (in Vol. 4 of the
                              Reporter’s Record: Applicant Ameripro’s
                              exhibits, Plaintiffs’ exhibits, Court exhibit).

App. Br.                      References to Brief of Appellants.




                                       iii
                                            TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ...............................................................................ii

ABBREVIATIONS AND RECORD CITATIONS ...................................................................iii

TABLE OF CONTENTS .................................................................................................... iv

TABLE OF AUTHORITIES ................................................................................................ ix

STATEMENT OF THE CASE ...........................................................................................xiv

STATEMENT REGARDING ORAL ARGUMENT ............................................................... xv

ISSUES PRESENTED ......................................................................................................xvi

STATEMENT OF FACTS ................................................................................................1

       I.       Introduction: overview of the conduct which led to the injunction........1

       II.      Ameripro’s creation of the Lakeway branch office, and
                the Individual Appellants’ fiduciary roles for Ameripro ........................4

       III.     The non-solicitation clauses and ownership
                provisions in the Ameripro contracts ......................................................4

                A.      Ameripro’s confidential information includes each
                        category outlined in the Temporary Injunction..............................5

                B.      Brohn, Clark Wilson, and Seaholm were Ameripro
                        customers under the contractual non-solicitation clauses..............5

                C.      Oak Mortgage’s actual knowledge of the contract provisions ......7

       IV.      The Individual Appellants admitted that they took Ameripro’s
                confidential information and provided it to Ameripro’s
                competitor. They began doing so months before they resigned ............7



                                                           iv
                A.      Appellants also downloaded and copied Ameripro’s
                        financial and customer data from its office and computers ...........8

                B.      The confidential information that Appellants took from
                        Ameripro enabled them to jumpstart a competing office ............12

       V.       Appellants began soliciting Ameripro’s customers for
                Oak Mortgage, even before the Individual Appellants
                had resigned from Ameripro..................................................................13

                A.      One month before the Individual Appellants resigned as
                        fiduciaries, Oak Mortgage agreed to indemnify them against
                        Ameripro, and told them they could solicit its customers ...........13

                B.      While they were Ameripro’s fiduciaries, the Individual
                        Appellants began soliciting Ameripro customers for a
                        competitor. Oak Mortgage sent “scripts” for them to use ..........14

       VI.      In addition to transmitting confidential data to Oak Mortgage
                before they resigned, the Individual Appellants removed over
                20,000 Ameripro files and kept them as agents of Oak Mortgage .......16

       VII. The Individual Appellants destroyed Ameripro documents,
            including its customer files, and destroyed files after the
            district court issued a TRO compelling their return..............................17

       VIII. Appellants’ successful disruption of Ameripro’s business...................19

SUMMARY OF THE ARGUMENT .................................................................................... 20

ARGUMENT ...............................................................................................................22

       I.       The Temporary Injunction satisfies the requirements of Rule 683 ......22

                A.      The reasons stated in the Temporary Injunction, which
                        Appellants do not address or even mention in their brief ............22




                                                            v
      B.    The reasons stated in the Temporary Injunction go further
            than is required by Rule 683, as shown by multiple decisions ....23

      C.    The decisions cited by Appellants do not assist them.
            One such decision lists the language from this Temporary
            Injunction as examples that “comply with rule 683” ...................28

II.   Appellants’ own admissions establish that Ameripro’s builder
      clients are “customers” under the non-solicitation clauses...................30

      A.    Appellants make no attempt to address the testimony
            (including their own sworn admissions) that customers
            include borrowers and “builder customers”.................................30

      B.    The evidence regarding builder customers is
            consistent with the non-solicitation clause. .................................32

      C.    Appellants’ argument that the definition of “customers”
            should be construed against Ameripro conflicts with the
            contracts, which disclaim that either party is sole drafter............34

 III. Injunctive relief was also independently warranted because
      Appellants were barred from soliciting Ameripro customers
      for a competitor in breach of fiduciary duties, separate and
      apart from their breaches of contract and misappropriation .................35

      A.    Appellants did not merely take the names of builder customers.
            They took pricing, lender credit data, compilations of builder
            preferences, and multiple other data from computers .................36

      B.    Appellants’ solicitation of Ameripro customers and use of
            confidential information for that purpose, even while the
            Individual Appellants were still Ameripro’s fiduciaries..............37

      C.    Even if Appellants supposedly could have publicly obtained
            some of the data they took from Ameripro computers, they
            tortiously downloaded Ameripro’s work product........................40



                                        vi
        IV. Appellants’ argument that they had returned all confidential
            information of Ameripro prior to the hearing is also false ...................42

                 A.       Appellants did not return all confidential information,
                          they violated the TRO, and they specifically stripped out
                          system metadata from the documents they did provide ...............43

                 B.       Appellants destroyed documents even after
                          a TRO commanded their return....................................................44

                 C.       The fact that a competitor misappropriated confidential
                          information at all also supports issuing the injunction ................45

                 D.       Appellants used Ameripro’s confidential information,
                          but taking such data was also wrongful misappropriation...........46

        V.       The district court correctly found that Ameripro does not
                 have an adequate legal remedy..............................................................47

                 A.       The district court found Ameripro has a likelihood of
                          success on multiple tort theories for which injunction
                          is the only effective relief, not just breach of contract.................49

                 B.       Even in pure contract cases, findings of inadequate remedy
                          will be upheld where, as here, some evidence supports it ...........50

                 C.       Injunctive relief is consistent with Ameripro’s
                          claim for damages for Appellants’ past conduct .........................51

                 D.       Appellants’ argument, in addition to being baseless, is
                          outside the hearing record and should be disregarded.................53

        VI. The Temporary Injunction is not overly broad, and instead is
            narrowly tailored to protect against imminent irreparable harm ..........54

PRAYER ......................................................................................................................... 59

CERTIFICATE OF COMPLIANCE ...................................................................................... 60


                                                               vii
CERTIFICATE OF SERVICE.............................................................................................. 60

APPENDIX

         Temporary Injunction Order........................................................................Tab 1

         Highlighted testimony cited in this brief
         from Volume 2 of the Reporter’s Record (2RR) ........................................Tab 2

         Highlighted testimony cited in this brief
         from Volume 3 of the Reporter’s Record (3RR) ........................................Tab 3

         (Exhibits cited in this brief are bookmarked.)




                                                         viii
                                     TABLE OF AUTHORITIES

CASES                                                                                           PAGE(S)

Amalgamated Acme Affiliates, Inc. v. Minton,
     33 S.W.3d 387 (Tex. App. – Austin 2000, no pet.) ......................................27

American Precision Vibrator Co. v. National Air Vibrator Co.,
     764 S.W.2d 274 (Tex. App. – Houston),
     appeal stayed, 771 S.W.2d 562 (Tex. App. – Houston 1989) ...............41, 42

Branch Banking & Trust Co. v. TCI Luna Ventures, LLC,
     2013 WL 1456651 (Tex. App. – Dallas Apr. 9, 2013, no pet.) ...................53

Butnaru v. Ford Motor Co.,
     84 S.W.3d 198 (Tex. 2002) ..........................................................................52

Byrd Ranch, Inc. v. Interwest Savings Association,
      717 S.W.2d 452 (Tex. App. – Fort Worth 1986, no writ) ...........................28

Cardinal Health Staffing Network, Inc. v. Bowen,
     106 S.W.3d 230 (Tex. App. – Houston [1st Dist.] 2003, no pet.) ..........52, 53

Conley v. DSC Commun. Corp.,
     1999 WL 89955 (Tex. App. – Dallas Feb. 24, 1999, no pet.) .....................26

Cornelison v. Offshore Entertain. Corp.,
     2002 WL 34231619 (Tex. App. –
     Corpus Christi Dec. 5, 2002, no pet.) ...........................................................29

Correa v. Houston Surg. Asst. Serv., Inc.,
     2013 WL 3958499 (Tex. App. –
     Houston [14th Dist.] July 30, 2013, no pet.) .................................................55

ERI Consult. Engrs., Inc. v. Swinnea,
     318 S.W.3d 867 (Tex. 2010) ........................................................................35

Fasken v. Darby,
     901 S.W.2d 591 (Tex. App. – El Paso 1995, no pet.) ..................................29


                                                    ix
Flake v. EGL Eagle Global Logistics, L.P.,
      2002 WL 31008136 (Tex. App. –
      Houston [14th Dist.] Sept. 5, 2002, no pet.) .................................................49

Fox v. Tropical Warehouses, Inc.,
      121 S.W.3d 853 (Tex. App. – Fort Worth 2003, no pet.) ............................25

Frequent Flyer Depot, Inc. v. American Airlines, Inc.,
     281 S.W.3d 215 (Tex. App. – Fort Worth 2009,
     pet. denied), cert. denied, 559 U.S. 1036 (2010) ...................................50, 56

Gallagher Headquarters Ranch Dev., Ltd. v. City of San Antonio,
      303 S.W.3d 700 (Tex. 2010) ........................................................................34

Garth v. Staktek Corp.,
      876 S.W.2d 545 (Tex. App. – Austin 1994, writ dism’d w.o.j.) ...........49, 58

General Homes, Inc. v. Wingate Civic Ass’n,
     616 S.W.2d 351 (Tex. Civ. App. –
     Houston [14th Dist.] 1981, no pet.) .............................................................29

Guy Carpenter & Co. v. Provenzale,
     334 F.3d 459 (5th Cir. 2003) .........................................................................58

Hartwell’s Office World, Inc. v. Systex Corp.,
     598 S.W.2d 636 (Tex. Civ. App. –
     Houston [14th Dist.] 1980, writ ref’d n.r.e.) ................................................50

Hill v. McLane Co., Inc.,
       2011 WL 56061 (Tex. App. – Austin Jan. 5, 2011, no pet.) 26, 42,48, passim

Hunter Bldgs. & Mfg., LP v. MBI Global, LLC,
     436 S.W.3d 9 (Tex. App. – Houston [14th Dist.] 2014, pet. denied) .....35, 37

IAC, ltd. v. Bell Helicopter Textron, Inc.,
       160 S.W.3d 191 (Tex. App. – Fort Worth 2005, no pet.).................24, 25, 26




                                                     x
Inex Indus., Inc. v. Alpar Resources, Inc.,
       717 S.W.2d 685 (Tex. App. – Amarillo 1986, no writ)................................27

In re Longview Energy Co.,
       464 S.W.3d 353 (Tex. 2015) ........................................................................35

International Brotherhood of Elect. Workers v. Becon Construct. Co., Inc.,
      104 S.W.3d 239 (Tex. App. – Beaumont 2003, no pet.) .............................29

Intercontinental Terminals Co., LLC v. Vopak North America, Inc.,
      354 S.W.3d 887 (Tex. App. –
      Houston [1st Dist.] 2011, no pet.) ...........................................................29, 30

Kotz v. Imperial Cap. Bank,
      319 S.W.3d 54 (Tex. App. – San Antonio 2010, no pet.).............................29

Lasser v. Amistco Separation Prods., Inc.,
      2014 WL 4952501 (Tex. App. –
      Houston [1st Dist.] Oct. 2, 2014, no pet.) .....................................................46

Lynd v. Bass Pro Outdoor World, Inc.,
      2014 WL 1010120 (Tex. App. – Dallas 2014, pet. denied)..........................45

Matrix Network, Inc. v. Ginn,
      211 S.W.3d 944 (Tex. App. – Dallas 2007, no pet.) ....................................58

Miller Paper Co. v. Roberts Paper Co.,
      901 S.W.2d 593 (Tex. App. – Amarillo 1995, no pet.) .........................49, 56

Monsanto Co. v. Davis,
     25 S.W.3d 773 (Tex. App. – Waco 2000, writ dism’d w.o.j.) .....................29

Moreno v. Baker Tools, Inc.,
     808 S.W.2d 208 (Tex. App. – Houston [1st Dist.] 1991, no pet.) ...............29

Pinebrook Properties, Ltd. v. Brookhaven Lake Property Owners Ass’n,
      77 S.W.3d 487 (Tex. App. – Texarkana 2002, pet. denied) ........................28




                                                    xi
Reach Group, LLC v. Angelina Group,
     173 S.W.3d 834 (Tex. App. – Houston [14th Dist.] 2005, no pet.) ........52, 53

Reliant Hosp. P’ship, LLC v. Cornerstone Healthcare Group Holdings, Inc.,
      374 S.W.3d 488 (Tex. App. – Dallas 2012, pet. denied) .............................41

Renewdata Corp. v. Strickler,
     2006 WL 504998 (Tex. App. – Austin 2006, no pet.)..................................42

Rimkus Consult. Group, Inc. v. Budinger,
     2001 WL 619067 (Tex. App. –
     Houston [14th Dist.] June 7, 2001, no pet.) ............................................57, 58

Rugen v. Interactive Business Systems, Inc.,
     864 S.W.2d 548 (Tex. App. – Dallas 1993, no pet.) ....................................24

Salas v. Chris Christensen Sys., Inc.,
      2011 WL 4089999 (Tex. App. – Waco Sept. 14, 2011, no pet.) ...........50, 58

Sharma v. Vinmar Int’l, Ltd.,
     231 S.W.3d 405 (Tex. App. – Houston [14th Dist.] 2007, no pet.) ..............57

State v. Cook United, Inc.,
       464 S.W.2d 105 (Tex. 1971) ........................................................................29

Stoner v. Thompson,
      553 S.W.2d 150 (Tex. Civ. App. –
      Houston [1st Dist.] 1977, writ ref’d n.r.e.) ...................................................29

Texas Tech University Health Sciences Center v. Rao,
      105 S.W.3d 763 (Tex. App. – Amarillo 2003, pet. dismissed) ....................27

Topheavy Studios, Inc. v. Doe,
     2005 WL 1940159 (Tex. App. –
     Austin Sept. 14, 2005, no pet.) ...............................................................26, 52

Tranter, Inc. v. Liss,
      2014 WL 1257278 (Tex. App. –
      Fort Worth March 27, 2014, no pet.) ............................................................25


                                                    xii
Universal Health Serv. v. Thompson,
     24 S.W.3d 570 (Tex. App. – Austin 2000, no pet.) ..........................33, 34, 51

University Interschol. League v. Torres,
     616 S.W.2d 355 (Tex. Civ. App. – San Antonio 1981, no pet.) ..................29

Walling v. Metcalfe,
      863 S.W.2d 56 (Tex. 1993) ..........................................................................51

W.R. Grace & Co. v. Henson,
      2007 WL 2389547 (Tex. App. –
      Corpus Christi Aug. 23, 2007, no pet.) ..................................................52, 53


STATUTES AND RULES

12 C.F.R. § 1016, et seq. (Regulation P).................................................................10

Tex. Civ. Prac. & Rem. Code § 134A.002(3) & (6)
(Texas Uniform Trade Secrets Act (“TUTSA”)) .......................................36, 37, 47

Tex. R. Civ. P. 683................................................................... 20, 22, 23, 24, passim




                                                    xiii
                           STATEMENT OF THE CASE

      This is an interlocutory appeal from a Temporary Injunction that the district

court issued in favor of Appellee, Ameripro, on June 16, 2015. CR 223-27.

      Ameripro filed an application for injunctive relief and counterclaim against

Appellants on April 1, 2015, for misappropriation, conversion, breach of fiduciary

duty (and aiding and abetting those breaches), breach of contract (and tortious

interference with contract), and conspiracy. CR 44-68. The district court granted

a Temporary Restraining Order against Appellants on May 11, 2015. CR 95-98.

      The district court conducted a two-day evidentiary hearing on Ameripro’s

application for temporary injunction on May 26-27, 2015. At the conclusion of

the hearing, the district court orally granted Ameripro’s application and dictated

the parameters of the injunction. 3RR 208-14. The parties submitted forms of

order. CR 160-81; CR 182-202; CR 207-22. The court entered a Temporary

Injunction Order in favor of Ameripro on June 16, 2015, and entered a separate

order denying Appellants’ application for a temporary restraining order. CR 223-

27; CR 228-29.




                                       xiv
                   STATEMENT REGARDING ORAL ARGUMENT
                     (ORAL ARGUMENT NOT NECESSARY)

      Appellee believes that the record clearly shows that the district court did not

abuse its discretion in entering the temporary injunction at issue, and that oral

argument is not necessary. The district court heard two days of evidence and had

full briefing, and as cited below, ample evidence supports its issuance of the

injunction. If the Court of Appeals grants oral argument, Appellee does not waive

argument, but will appear and argue for affirmance.




                                         xv
                                ISSUES PRESENTED

      1.     Does the Temporary Injunction’s list of reasons why there is
imminent and irreparable injury — including Appellants’ attempts “to permanently
destroy Ameripro documents,” their misappropriation of “confidential and
proprietary information” from “Ameripro’s computer network and premises,” their
commission of breach of contract and multiple torts, and the multiple findings of
inadequacy and difficulty of quantifying damages — satisfy Rule 683
requirements, and does the evidence support those findings?

      2.     Did the district court correctly determine that builders are
“customers” of Ameripro under the contracts with Ameripro, in light of the
evidence of Appellants’ admissions, Ameripro’s testimony, and the text of the
contracts, and does evidence of Appellants’ breach of fiduciary duty serve as an
independent basis for the injunction?

      3.    Are the Temporary Injunction’s findings that Appellants
misappropriated confidential information “stored on Ameripro’s computer
network,” including “customer and referral lists and contact information,” “pricing
information,” compilations of “builder preferences,” “general ledgers,” and other
customer and financial data, supported by the evidence?

      4.     Did the district court properly issue a Temporary Injunction despite
Appellants’ claim that they returned the confidential records prior to the hearing,
in light of the evidence that they stripped out metadata from the copies of
documents they returned, destroyed Ameripro client files after the TRO had
issued, and their admissions that they still retained Ameripro records?

       5.   Is there evidence to support the Temporary Injunction’s findings that
Ameripro “does not have a legal remedy that is adequate,” that the full extent of its
injury would “be very difficult to ascertain or quantify,” that an award of damages
“would not fully or adequately compensate Ameripro,” and its related findings?

      6.     Did the district court abuse its discretion in tailoring the terms of the
injunction to track the threat of imminent and irreparable injury to Ameripro?




                                         xvi
                              STATEMENT OF FACTS

I.    Introduction: overview of the conduct which led to the injunction.

      Appellee Ameripro Funding, Inc. (“Ameripro”) is an Austin-based

residential mortgage lender. 2RR 41-42, 44. By the nature of its lending business,

Ameripro receives borrower loan applications, social security numbers, credit

reports, and other confidential consumer information, the privacy of which is

statutorily protected. 2RR 86, 143-45, 160-61, 169-72; 3RR 30, 39.

      Appellants Michael H. Nasserfar, Michael E. Task, and Tycord R. Gosnay

(the “Individual Appellants”) are former agents and employees who worked at

Ameripro’s branch office in Lakeway, Texas. 2RR 45. Each of the Individual

Appellants owed formal fiduciary duties to Ameripro during his employment with

the company, including a duty of loyalty. 2RR 182-83, 194; 3RR 38-39, 58.

      On January 15-16, 2015, the Individual Appellants resigned from Ameripro

without prior notice. 2RR 52-54, 154; AX 2-4. The following Monday, they

opened a new branch office for Ameripro’s competitor, Appellant Oak Mortgage,

in the same office complex. 2RR 60-61, 154; 3RR 31-32.

      Ameripro subsequently discovered that the Individual Appellants had been

secretly transmitting copies of its confidential records to Oak Mortgage, beginning

over two months before they resigned (during a time when they were still

fiduciaries for Ameripro). E.g., 3RR 44-46 & AX 27. Oak Mortgage actively


                                        1
solicited that information from the Individual Appellants, and scanned and

downloaded copies of Ameripro reports onto Oak Mortgage’s own computer

network. 3RR 44-46, 127-28; 2RR 88-94; AX 27; AX 70 at 890-93.1

       The Individual Appellants also secretly downloaded and printed Ameripro’s

confidential customer and financial records, and personnel files of other Ameripro

employees, without Ameripro’s (or the customers’ or other employees’)

knowledge or authorization. 2RR 154-60, 170-75, 178, 184; 3RR 45-46, 127-28.2

The Individual Appellants admitted that the Ameripro records were confidential,

that they gave copies of those confidential records to Ameripro’s competitor, Oak

Mortgage, and that they continued to keep copies of all those records once they

 1
    See, e.g., 3RR 45-46 (“Q. Exhibit 27 is an example of AmeriPro’s competitor asking you for
confidential information without AmeriPro’s knowledge, correct? A. Correct. They asked for
information in that e-mail. … Q. You did give him a copy of a profitability report, didn’t you?
A. I don’t remember the exact title of the report, but I gave him the report,” adding that at a
November 17, 2014 meeting “I did give him the report.”); 3RR 46 (Nasserfar provided the report
“in direct response to Oak Mortgage asking you for the profit and loss statement of AmeriPro”);
3RR 39-41 (“Question, Line 9: ‘And earlier we talked about this, and you testified that a general
ledger would be confidential; is that correct?’ Answer: ‘A general ledger would be confidential
information.’ … Question: ‘So your testimony is that either you or Mr. Task provided Exhibit
12 [AX 28], which is the general ledger by branch to Oak Mortgage?’ Answer: ‘Correct.’”).
 2
    See, e.g., 2RR 156-57 (“Q. You didn’t ask anyone’s permission at AmeriPro to take this
information home with you, did you? A. I did not. … Q. The day before – the day before you
resigned from AmeriPro, you filled a bankers box with these monthly general ledgers and several
other Ameripro financial records to take with you, correct? A. I made copies. … Q. And you
had copies of personnel records of other employees of AmeriPro at your house even after you
resigned from the company, correct? A. I had copies, correct.”); 2RR 174-75 (downloaded
Ameripro’s confidential financial records “off of AmeriPro’s computer network that you had to
access through a password”); 2RR 184 (“Q. You never once asked any of the consumers, whose
information you took home with you, you didn’t ask any of them for permission to take their
financial nonpublic data home with you, did you? A. I did not.”).



                                               2
became officers and agents of Oak Mortgage. 2RR 163-71, 174-75, 177-78, 183-

84; 3RR 39-41; see also 2RR 80-81.3 At the hearing, Appellants’ counsel told the

district court that Appellants “returned over 20,000 – I think it’s over 20,000

electronic files” to Ameripro on April 27, 2015 alone. 2RR 22.

       In addition to taking customer data from Ameripro’s computers, the

Individual Appellants also began secretly soliciting customers on behalf of Oak

Mortgage, despite their fiduciary relationships and non-solicitation agreements

with Ameripro. One month before they resigned, Oak Mortgage instructed them

that they could “solicit to your book of business and your builder/realtor

relationships” and “solicit to your past customer database.” 2RR 191-93; AX 56.

They proceeded to do so. In December 2014, for example, Nasserfar reported to

Oak Mortgage that he was driving almost 200 miles to contact all Ameripro

builder customers — even though he was still serving as a Branch Manager and

fiduciary for Ameripro at that same time. 3RR 58; AX 63.4



 3
    See, e.g., 3RR 127-28 (“Q. You gave copies of that bankers box full of financial information
from AmeriPro to Mr. Gosnay to scan at Oak Mortgage’s offices, correct? A. We scanned them,
correct.”); 2RR 155-56 (“Question: ‘And you knew you still had those AmeriPro financial
records, those confidential records, ever since you’ve resigned, correct? It’s not something you
just forgot you had?’ Answer: ‘No, I had not forgotten.’”).
 4
    3RR 58 (“Q. And you told Oak Mortgage, the competitor of the company you were working
for, that you had driven almost 200 miles and were dropping in on all builder contacts, correct?
A. Correct. Q. You were still under a duty of loyalty to AmeriPro at that time, correct? A. Yes,
sir.”).



                                               3
II.    Ameripro’s creation of the Lakeway branch office, and the Individual
       Appellants’ fiduciary roles for Ameripro.

       Ameripro was founded as a residential mortgage lending company in 2003,

headquartered in Austin. 2RR 41-42.

       At the request of Michael Nasserfar, Ameripro created a branch office in

Lakeway, Texas, in 2014. 2RR 46-47. Ameripro promoted Nasserfar to be its

Branch Manager at that location.       2RR 47.     Michael Task served as Sales

Manager, and Tycord Gosnay served as a Loan Officer and agent, at the same

location.    2RR 45.    The Individual Appellants were Ameripro’s only three

employees at its Lakeway office. 2RR 45.

III.   The non-solicitation clauses and ownership provisions in the Ameripro
       contracts.

       As a condition to their employment, and before they could receive access to

any of Ameripro’s confidential information, the Individual Appellants were

required to sign employment and confidentiality agreements with Ameripro. 2RR

63, 77. The Individual Appellants contractually agreed:

       (a)   that Ameripro is the exclusive owner of all information they created

             or to which they were given access during their employment,

       (b)   that they would protect the confidentiality of all such information,

             and would not use or disclose it except to perform their duties, and

       (c)   that upon their termination, they would return all such information to


                                         4
            Ameripro, and would not retain any portions for any purpose.

AX 7-11, 13-19, 21-24.

      A.    Ameripro’s confidential information includes each category
            outlined in the Temporary Injunction.

      After the Individual Appellants signed their employment contracts,

Ameripro gave them access to confidential information, including the records

listed in the Temporary Injunction. 2RR 66-67, 70-71, 80-82, 88-94, 142-43, 183-

84.   That information would give others a competitive advantage if used or

disclosed, and Ameripro had multiple security systems in place to protect its

secrecy, including consumer data. 2RR 66-68, 70-71, 81-82, 89-91, 99, 143.

      Ameripro never gave them permission to take or disclose any of its

information, let alone to a competitor. 2RR 81-82, 88-89, 92-94.

      B.    Brohn, Clark Wilson, and Seaholm were Ameripro’s customers
            under the contractual non-solicitation clauses.

      Although Appellants argue that “customers” under the Ameripro contracts

does not include builders, Nasserfar admitted that part of his job at Ameripro was

to build goodwill with Ameripro’s “builder customers,” and stated that Ameripro

was the “exclusive lender” for Brohn and Clark Wilson. 3RR 50-53; AX 67.

Likewise, Task understood that Ameripro’s “customers” as used in the contracts

he signed included its builders and other referral sources, whom he was

contractually barred from soliciting, and admitted that Ameripro’s “clients”

                                        5
included builders. 2RR 185-86; AX 55. Nasserfar admitted that he developed a

“builder centric model” for Ameripro. 3RR 48-50; AX 75.

      Builders Brohn Homes, Clark Wilson Builders, and Seaholm Residences, in

particular, were customers of Ameripro. 2RR 50, 69-70, 100-02; 3RR 51-52, 67-

68.5 Nasserfar and Task did not have a customer relationship with them until after

they were employed at Ameripro. 2RR 100-02, 201; 3RR 67-68, 177-78. Prior to

when Nasserfar and Task resigned from Ameripro, neither did Oak Mortgage.

2RR 52.

      Nasserfar and Task contractually agreed that for one year following their

termination, they would not solicit similar business from “any customer” who was

doing business with Ameripro as of his termination, or “otherwise knowingly

interfere with the business of the Company.” AX 11, AX 17.

      Each of the Individual Appellants also contractually agreed that “all leads

and loans in process are Company’s property,” they would not take any action to

divert loan business “to a competitor or away from Company,” and they would

provide Ameripro a “written account of any and all open leads, business prospects,

and/or loans in process as of the date” of his termination. AX 11; AX 17-18.

 5
   E.g., 2RR 100-102 (Brohn became a “customer of Ameripro,” and identifying Seaholm as a
customer); 3RR 51-52 (Nasserfar admits Ameripro was the lender for Clark Wilson and Brohn
Homes); 2RR 50 (Ameripro’s business relationship with “builders or other corporate
customers”).



                                           6
      C.    Oak Mortgage’s actual knowledge of the contract provisions.

      At least as early as December 10, 2014 (more than one month before the

Individual Appellants resigned from Ameripro), they gave Oak Mortgage copies

of their employment agreements with Ameripro, which Oak Mortgage reviewed.

AX 56. Oak Mortgage consequently had actual knowledge of the confidentiality,

exclusive ownership, and non-solicitation provisions in the Ameripro contracts.

IV.   The Individual Appellants admitted that they took Ameripro’s
      confidential information and provided it to Ameripro’s competitor.
      They began doing so months before they resigned.

      Oak Mortgage is a direct competitor of Ameripro. 2RR 60. Prior to 2015, it

did not have an office in the Austin area. 3RR 32-33; 2RR 60. In September

2014, Nasserfar began negotiating with Oak Mortgage about becoming its branch

manager at the same location where he managed Ameripro’s branch. 3RR 43.

      More than two months before the three Ameripro fiduciaries resigned,

Nasserfar began funneling copies of Ameripro’s confidential information to Oak

Mortgage. On November 12, 2014, for example, Oak Mortgage’s Senior Vice

President e-mailed Nasserfar that Oak Mortgage “will need some more

information from you,” including Ameripro’s product mix and detailed

breakdowns, “compensation” of other Ameripro employees, copies of Ameripro’s

2013 and 2014 profit and loss statements (so Oak Mortgage would know the

“monthly expenses”), and Ameripro “Pricing” on deals so Oak Mortgage could


                                        7
“compare it to our pricing.” AX 27; 3RR 44-45.

          Nasserfar admitted that “AmeriPro’s competitor [was] asking you for

confidential information without AmeriPro’s knowledge,” and that he provided it

to Oak Mortgage. 3RR 45-46; AX 70 at 890-93. At least one month before they

resigned as fiduciaries, the Individual Appellants also transmitted an electronic

copy of Ameripro’s Loan Profitability Report to Oak Mortgage, listing Ameripro’s

revenues and margins for every loan at its Lakeway branch, together with

consumer names and account numbers. Oak Mortgage then analyzed the report

for several hours on December 17, 2014. AX 49-50; 2RR 230-32.

          A.      Appellants also downloaded and copied Ameripro’s financial and
                  customer data from its office and computers.

          In the month before they resigned, the Individual Appellants also removed

electronic and paper copies of virtually every category of confidential financial

and customer information from Ameripro’s Lakeway office. Testimony at the

hearing established:

     i)        The day before they resigned, Task filled a bankers box full of Ameripro

               financial records for the past year. He and Gosnay scanned them at Oak

               Mortgage’s offices.   2RR 156-57; 3RR 127-28.6 Task admitted his


 6
  2RR 156-57 (Task “filled a bankers box with these monthly general ledgers and several other
Ameripro financial records to take with you.”); 3RR 127-28 (“Q. You have copies of that



                                             8
            contracts barred him from taking the records, but he took them anyway,

            without Ameripro’s knowledge. 2RR 158-59, 166-67, 174.

     ii)    Nasserfar likewise downloaded Ameripro confidential documents onto a

            USB device, and kept it when he became Oak Mortgage’s Vice

            President. 2RR 178.

     iii)   Appellants also downloaded confidential profit and loss reports from

            Ameripro’s computer network. 2RR 177-78.7

     iv)    Appellants took electronic and hard copies of Ameripro’s monthly

            general ledgers for 2014, admitted that the ledgers were Ameripro’s

            confidential information, and admitted that they gave the ledgers to Oak

            Mortgage.      2RR 156-57, 164-65; 3RR 42.8                  Oak Mortgage even

            produced copies in discovery. AX 28; PX 6.

     v)     Task and Nasserfar “intentionally” took lists of Ameripro borrowers

            (including their social security numbers) when they resigned from


bankers box full of financial information from AmeriPro to Mr. Gosnay to scan at Oak
Mortgage’s offices, correct? A. We scanned them, correct.”).
 7
   2RR 177-78 (“Q. The day before you resigned from AmeriPro, you also took copies of its
profit and loss reports off the computer system, correct? A. Correct,” but he is not sure of date).
 8
    2RR 156-57 (they took Ameripro’s “monthly general ledgers”); 3RR 42 (“Q. And you
answered ‘correct’ when she asked you if you or Mr. Task gave it [AX 28] to Oak Mortgage,
correct? A. Correct.”); 2RR 164-65 (“Q. And then the question: ‘This is information you
obtained electronically on AmeriPro’s computer network, correct?’ Answer: ‘Correct.’ …
Question: ‘And you understood then that it was AmeriPro’s confidential information that you
have in these general[] ledgers, correct?’ Answer: “I would agree.’”).



                                                9
            Ameripro.     Task admitted that they obtained those records from

            Ameripro’s secure network, and that federal regulations barred them

            from doing so. 2RR 160-61, 167-72; 12 C.F.R. § 1016, et seq.9 They

            also failed to obtain permission from any of the borrowers before

            removing their private financial information from Ameripro. 2RR 184.10

      vi)   Appellants downloaded still other borrower information onto a thumb

            drive, including nonpublic lists of loans that had not closed yet, and

            admitted that federal regulation barred that conduct. 2RR 170-71.11

            Nasserfar sent a similar “pipeline” report of unclosed Ameripro loans to


 9
    2RR 160-61 (“Q. Now, both you and Mr. Nasserfar intentionally took list of AmeriPro
borrowers including their loan numbers and other financial information with you when you
resigned from AmeriPro, correct? A. Correct.”); 2RR 168-69 (“Q. You understood that the
social security number of a borrower of AmeriPro is confidential information, didn’t you? A. I
understand that. Q. And you understand that federal regulations prohibits you from taking that
information, don’t you? A. I do now, yes, sir.”); 2RR 171-72 (“Q. All of the information you
took when you resigned relating to AmeriPro borrowers was information you obtained off of
AmeriPro’s computer system, correct? A. Correct. Q. You didn’t obtain any of that information
from public sources, did you? A. No. … Q. Under Regulation P, you derived that information
from something a borrower submitted to the lender. You’re not allowed to take that. It’s
protected too. Do you understand that? A. I do now. … Q. You took it all off of AmeriPro’s
protected website and computer network, correct? A. From their network.”).
 10
   2RR 184 (“Q. You never once asked any of the consumers, whose information you took
home with you, you didn’t ask any of them for permission to take their financial nonpublic data
home with you, did you? A. I did not.”).
 11
     2RR 170-71 (“Q. And the day before you resigned from AmeriPro, you also, in addition to
this bankers box, downloaded on a thumb drive information about a AmeriPro borrowers and
loans that hadn’t even closed yet, correct? A. Correct. … Q. And you understand that under
Regulation P that’s nonpublic private financial information of those borrowers that you had in
your possession, correct? A. I had it in my possession. Q. And you took it home too, correct?
A. Correct.”). As quoted above, they scanned the entire box of records at Oak Mortgage.



                                              10
            Oak Mortgage, also in violation of federal regulations. 2RR 85-86.

      vii) Appellants took Ameripro’s Funded Loan Report for 2014, which

            included the names of each consumer whose loan was processed through

            Ameripro’s Lakeway branch, their account numbers, and the fees they

            paid, in violation of federal regulations. 2RR 92-93.12 Oak Mortgage

            produced a copy in discovery. AX 30; PX 7; 2RR 92.

      viii) The Individual Appellants printed and gave Oak Mortgage a copy of

            Ameripro’s Statement of Income reports for 2014.               Oak Mortgage

            produced copies in discovery. AX 29; AX 33-34; PX 5; 2RR 91-92.

      ix)   Task took copies of Ameripro’s internal pro forma reports, outlining

            Ameripro’s future plans for the Lakeway office. 2RR 183-84.

      x)    On January 13, 2015 (the day before he resigned, and while still a

            fiduciary), Gosnay downloaded and e-mailed to his personal gmail

            account a copy of Ameripro’s computer compilation of contact

            information and loan preferences for three Ameripro builder customers,

            including Brohn Homes and Clark Wilson Builders, their fees and tax

            rates (broken down by community), working capital, and closing



 12
    2RR 92-93 (“Q. So is it your understanding these [AX 28-30] were produced in discovery by
Oak Mortgage? A. Yes. Q. Okay. Any reason – any legitimate reason why Oak Mortgage
should have these exhibits like Exhibit 30? A. No.” It included borrower names, “all the



                                             11
            preferences, requirements, and nonpublic lender credit arrangements

            Ameripro made with those customers. He also downloaded and sent to

            his personal e-mail Ameripro rate information, and Ameripro templates

            and forms. AX 35-36, 38; 2RR 93-94, 96-98.

       Appellants knew they did not have Ameripro’s consent to take its

information, and knew that their contracts prohibited it. 2RR 158-59, 170-71.13

       In their haste in downloading and using Ameripro’s documents, Appellants

even forgot to remove Ameripro’s address from the templates they took.

Appellants began using exactly the same forms at their new business, with Oak

Mortgage’s logo, but with Ameripro’s address still affixed. 2RR 96-98; compare

AX 36 (the attachment Gosnay e-mailed to his gmail account) with AX 37.

       B.      The confidential information that Appellants took from Ameripro
               enabled them to jumpstart a competing office.

       Access to Ameripro’s records and data would give a competitor “a head

start in starting a new location” in an accelerated time frame. 2RR 81, 90, 99. For

example, it took 10-12 months of time and expense to launch Ameripro’s Lakeway



revenue associated to the specific loan,” expenses specifically related to it, and “total
loan/income,” and that “None of that is publicly available.”).
 13
    2RR 158 (“Q. You chose not to comply with your contract provisions with AmeriPro and
took its financial information and borrower list to your house instead, correct? A. I made
copies.”); 2RR 170-71 (“Q. You knew that you were taking AmeriPro information home with
you for a purpose other than what AmeriPro had given you consent for, correct? A. Correct.”).



                                             12
office. 2RR 47-48. In contrast, after misappropriating substantially all of that

data, Appellants were able to open a new branch in the same complex within one

business day after the Individual Appellants resigned. 3RR 31-32; 2RR 154.

      Similarly, Ameripro developed its proprietary forms over the course of

twelve years. 2RR 98-99. By simply downloading all of that information en

masse, Appellants were able to use the product of Ameripro’s forms, templates,

and customer compilations the same month they opened their branch. AX 35-38.

      By transmitting the details of Ameripro’s builder preferences, lender credits

for loans, product mix, pricing, rates, fees, margins, and other internal records to a

competitor (e.g. AX 27-38), Appellants consequently had the benefit of that data

when they solicited Ameripro’s customers at their jumpstarted branch.             The

builder customer data, in particular, would aid a competitor in soliciting Ameripro

customers because it would show the type and amount of business obtained

through each builder. 2RR 70-71.

V.    Appellants began soliciting Ameripro’s customers for Oak Mortgage,
      even before the Individual Appellants had resigned from Ameripro.

      A.     One month before the Individual Appellants resigned as
             fiduciaries, Oak Mortgage agreed to indemnify them against
             Ameripro, and told them they could solicit its customers.

      On December 10, 2014 (over one month before the Individual Appellants

resigned from their fiduciary roles at Ameripro), Oak Mortgage wrote Nasserfar



                                         13
and Task that it had reviewed their employment agreements, and that they could

“solicit to your book of business,” solicit their “past customer database,” and

solicit from the “builder/realtor relationships.” 2RR 191-93; AX 56.

       The next day, December 11, 2014, Oak Mortgage agreed to indemnify them

in litigation with Ameripro. 2RR 193; AX 53; AX 81.14 They nevertheless

continued to serve as fiduciaries at Ameripro for a full month. 2RR 182-83, 194.15

       B.      While they were Ameripro’s fiduciaries, the Individual
               Appellants began soliciting Ameripro customers for a competitor.
               Oak Mortgage sent “scripts” for them to use.

       One week after Oak Mortgage told Ameripro’s employees they could solicit

its “customers,” Nasserfar e-mailed Task a list of major Ameripro builder

customers, including principal employees. AX 59. A few days later, Nasserfar e-

mailed Oak Mortgage and reported he was “dropping in on all builder contacts,”

driving almost 200 miles to do so. AX 63. Nasserfar admitted he reported his

progress to “the competitor of the company you were working for,” at a time when



 14
      AX 53 and AX 81 are Oak Mortgage’s Offer Package to Nasserfar and Task, and state: “Per
the phone conversation held on December 11, 2014,” Oak Mortgage Group “agrees to provide
Michael with legal support and protection (‘Legal Support and Protection’) in the event a law suit
is filed against Michael by Michael’s previous employer, AmeriPro Funding, Inc. … by covering
the cost of Michael’s legal fees associated with defending the law suit filed by Ameripro.”
 15
    2RR 182-83 (“Q. After the December 11 conversation, you continued working as a fiduciary
for AmeriPro for another month, correct? A. I did continue to work for AmeriPro for another
month, yes. … Q. And not only were you a fiduciary for AmeriPro, you were also the co-
manager at the Lakeway branch for that full month, correct? A. Correct.”).



                                               14
Nasserfar admitted he still owed a duty of loyalty to Ameripro itself. 3RR 58.16

       On January 8, 2015, while Nasserfar was still a fiduciary to Ameripro, Oak

Mortgage also sent him “scripts” to use for “All previous clients & database,”

“Borrowers in Pipeline,” “Realtors in Pipeline,” and “All other Realtors.” AX 78.

Nasserfar also contacted principals and employees of Ameripro’s existing

customers about his plan to open a competing office with Oak Mortgage – at the

same time Nasserfar was paid by Ameripro to help build goodwill with those same

builder customers. 3RR 53, 58-59, CX 1 at 15-16. Despite the non-solicitation

provisions in his contracts with Ameripro, Nasserfar prepared a “To Dos” list on

January 5, 2015, which included drafting a “new intro email to be sent to clients

(both new and old),” and continued to notify Ameripro customers (but not

Ameripro itself) about his plans. AX 58, 80; 3RR 55-57, 60-61.17 As noted

above, Gosnay downloaded customer compilations and forms and e-mailed them

to his personal account. AX 35-36, 38.

       Although the Individual Appellants contractually agreed that Ameripro



 16
     3RR 58 (“Q. And you told Oak Mortgage, the competitor of the company you were working
for, that you had driven almost 200 miles and were dropping in on all builder contacts, correct?
A. Correct. Q. You were still under a duty of loyalty to AmeriPro at that time, correct? A. Yes,
sir.”). Nasserfar sent that update in response to Oak Mortgage’s e-mail about celebrating their
“next chapter” and “all the work put in to serve all those clients, referral partners!” AX 63.
 17
     At 3RR 60-61, Nasserfar was impeached with his prior testimony, in which he admitted that
a text from one such customer went to him personally. Nasserfar then testified that he never saw



                                              15
owned “all leads” (AX 11; AX 17-18), they also met with business prospects

while they fiduciaries of Ameripro (but to benefit Oak Mortgage, not Ameripro),

and scheduled future meetings to occur on dates when they would be working at

Oak Mortgage. AX 60-62, 2RR 203-05.

       Despite the non-solicitation clause in Nasserfar’s and Task’s contracts, Oak

Mortgage also e-mailed them instructions on how to evade detection of such

violations. For example, Oak Mortgage e-mailed Nasserfar and Task on January

8, 2015: “Just have Ty [Gosnay] resign PRIOR to the Michaels. As long as he

resigns before we are ok. … Wait 1 month before you go after the other person.”

AX 57; 2RR 196-97.18

VI.    In addition to transmitting confidential data to Oak Mortgage before
       they resigned, the Individual Appellants removed over 20,000 Ameripro
       customer and financial files and kept them as agents of Oak Mortgage.

       On January 19, 2015, Nasserfar became the Vice President for Oak

Mortgage, Task became Oak’s Mortgage’s Austin Area Sales Manager, and

Gosnay became its Mortgage Banker in Austin. As of that date, they were Oak

Mortgage’s entire sales force in Austin. AX 67; AX 69; AX 81.


it. On the face of AX 58, however, Nasserfar not only received the text but also responded to it,
and the context makes clear he had previously advised the customer about his competing office.
 18
     2RR 196-97 (Task impeached: “Q. Question: ‘Is there any business reason that you can think
of about waiting one month before you go after the other person, other than to make it appear that
it’s not a solicitation?’ Answer: ‘You’d have to ask him. No.’”).



                                               16
      Once they formally became officers and agents of Oak Mortgage, they

continued to keep possession of all of the confidential and customer data they had

taken from Ameripro’s computer network and offices. 2RR 54, 75-78, 159, 178.

      Counsel for Appellants told the district court that “on April the 27th [2015]

we returned over 20,000 – I think it’s over 20,000 electronic files to them.” 2RR

22 (emphasis added). Those 20,000+ Ameripro files were “returned” only after

Ameripro filed applications for injunction to get back its internal files. CR 44-68.

      Task returned the bankers box of records even later, on May 5, 2015 (six

days before the initial injunction hearing). PX 34; CR 95-98. After the district

court issued a TRO on May 11, 2015, Appellants produced still more Ameripro

records they had stored on ten different thumb drives, laptops, and external storage

devices, but stripped out the system metadata. AX 48; 2RR 226-27. Appellants

had the use of those thousands of Ameripro records during the intervening months.

VII. The Individual Appellants destroyed Ameripro documents, including its
     customer files, and destroyed files after the district court issued a TRO
     compelling their return.

      Appellants discussed the prospect of litigation with Ameripro at least as

early as December 11, 2014, when Oak Mortgage agreed to indemnify them. AX

53; AX 81. Task nevertheless manually deleted all of his text messages through

January 20, 2015, after he left the company, including all of the texts he




                                         17
exchanged with Ameripro customers and the other Appellants. 2RR 182-83.19

       On January 15, 2015 (the day before he resigned), Task also inserted a USB

device in the laptop Ameripro had issued to him for work, to download the

documents stored on it, and then deleted 911 “ameriprofunding-clients” files from

the laptop before giving it back to Ameripro. 2RR 217-21; AX 3 (laptop return);

AX 43 (expert analysis). Task had previously moved those files to the local drive

of the laptop, so that information would not be backed up on Ameripro’s network,

would not be accessible to its IT personnel, and documents transmitted to Oak

Mortgage could not be detected. 2RR 174, 219.20

       Appellants also destroyed documents subject to the TRO. The TRO issued

on May 12, 2015. CR 95-98. Two days later, Appellants deleted 140 folders from

a USB hard drive labeled “Nasserfar External Drive.” 2RR 233-36; AX 46. The

pathnames for the deleted folders show they were part of what the TRO

commanded to be returned to Ameripro, including: “AMB Loan Funded Report

Jan-Aug” files, “AMB Profit & Loss Jan-Aug” files, “APF Accounting System


 19
    2RR 182-83 (Task knew of prospective litigation with AmeriPro on December 11, 2014, and
admitted: “Q. And after that, you deleted every text message that existed before then, all the way
through January 20, after you left the company, correct? A. Yes.”).
 20
     2RR 174 (“Q. – Ameripro wouldn’t be able to tell if you sent it, for instance, to Oak
Mortgage, would it? A. They would not have been able to, I guess. Q. So by having it on the
local drive of your computer, you were able to send it any where you want without being
detected, correct? A. If I chose to, I believe.”).



                                               18
Loan Details '14,” “Monthly Pipeline Details,” and “Loan_files” and “Loan

Details” for several months. AX 46.

VIII. Appellants’ successful disruption of Ameripro’s business.

      When the Individual Appellants left Ameripro, they still had loans in the

process of being closed.    CX 1 at 18. Despite the clause in their contracts

regarding being “available to help with and participate in the closing process when

requested” (AX 11, AX 17-18), the Individual Appellants did not return telephone

calls or cooperate on the transition of the pending loans. 2RR 53, 55; 3RR 56.

      The Individual Appellants’ contracts also required them to provide a

“written account” of all open leads, business prospects, and loans in process as of

their termination. AX 11, AX 17-18. Those provisions were designed to “make a

smooth transition for the current customers in the company’s pipeline.” 2RR 78-

79. They did not provide those lists, however, and did not inform Ameripro of

their conversations with borrowers.     2RR 55-56, 79-80.      One major builder

described the impact that the breach had on Ameripro’s goodwill, including that

“there’s been a much higher level of complaint” for the loans Nasserfar handled

and left, some of the loans did not close, and in the resulting confusion Ameripro

was rated “very low” on borrower surveys relating to those loans. CX 1 at 19-21.

      In sum, Appellants took the entirety of Ameripro’s confidential financial

and customer data for the Lakeway branch, and used Ameripro’s confidential


                                        19
information to compete for the very customers they had contractually agreed not to

solicit.   Ameripro’s pipeline of business at the Lakeway office fell off

dramatically, and its Lakeway branch closed down. 2RR 45-46.


                             SUMMARY OF THE ARGUMENT

       The district court did not abuse its discretion in entering the Temporary

Injunction. This is a case of blatant misappropriation of Ameripro’s confidential

information and solicitation of its customers for a competitor, which began at the

behest of Oak Mortgage while the Individual Appellants were still fiduciaries of

Ameripro. The evidence amply supports that each of the Appellants conspired and

participated in those violations of common law, statute, and contract.

       Appellants’ argument that the Temporary Injunction does not provide “any

explanation or description” to satisfy Rule 683 is without merit. Nowhere in

Appellants’ brief do they mention the Temporary Injunction findings that they

attempted to “permanently destroy Ameripro documents and files,” removed

“confidential and proprietary information belonging to Ameripro,” took builder

customer and other confidential data from “Ameripro’s computer network and

premises,” or the multiple specific findings regarding imminent irreparable harm.

Case law shows that the district court’s reasons satisfy Rule 683.

       Appellants’ own testimony confirms that the three builders listed in the



                                         20
Temporary Injunction are “customers” of Ameripro, including under the non-

solicitation provision of the contracts.     That evidence is consistent with the

contract language as well.

      Appellants did not merely take names of builders from Ameripro.

Appellants misappropriated Ameripro’s confidential compilations of multiple

categories of pricing, customer, and financial data (including those listed in the

Temporary Injunction, none of which Appellants mention or address in their

brief). They downloaded that data from Ameripro’s computers. Independent of

the non-use, non-disclosure, and non-solicitation provisions of the contracts, their

conduct was an egregious breach of fiduciary duty, in which Oak Mortgage

knowingly participated, and independently supported issuance of an injunction.

      The record establishes that Appellants had not returned all of Ameripro’s

confidential information as of the hearing.        Instead, Appellants destroyed

documents after the TRO issued, stripped out metadata from copies they

“returned,” and still retained documents. Even for the documents they did return,

their wrongful retention and use of thousands of that information in a competing

business for several months separately supports issuance of the injunction.

      The evidence supports the district court’s multiple findings that Ameripro

does “not have a legal remedy that is adequate,” that damages “would not fully or

adequately compensate Ameripro” and would be “very difficult to ascertain or


                                        21
quantify,” and related findings about the inadequacy of any remedy at law.

Appellants do not mention or address those findings anywhere in their brief, or

any of the evidence relating to them.

      The district court narrowly tailored the Temporary Injunction, and its

exercise of discretion in fashioning the injunctive relief is tied to the imminent

irreparable harm as shown by the evidence.


                                   ARGUMENT

I.    The Temporary Injunction satisfies the requirements of Rule 683.

      Appellants argue that the Temporary Injunction states mere conclusions and

does not provide “any explanation or description” why an injunction is needed to

prevent irreparable injury to Ameripro.      [App. Br. 25.]   Based on that false

premise, they argue that the Temporary Injunction does not comply with Rule 683.

      A.    The reasons for issuance stated in the Temporary Injunction,
            which Appellants do not address or even mention in their brief.

      Appellants’ argument is false on its face. The Temporary Injunction states

that Appellants “attempted to permanently destroy Ameripro documents,” that

they “have taken from Ameripro’s computer network and premises confidential

and proprietary information belonging to Ameripro,” and it itemizes several

categories of confidential customer and financial files that Appellants wrongfully

took from “Ameripro’s computer network and premises,” including “customer and


                                        22
referral lists,” “builder preferences,” and multiple categories of internal financial

data ranging from Ameripro’s “general ledgers” to its “pricing information.” CR

223-24. The Temporary Injunction expressly adds:

      “The Court further finds, based upon the evidence, that Ameripro has
      met its burden to establish that it will suffer a probable, imminent, and
      irreparable injury until trial on the merits, absent entry of a temporary
      injunction, in that Ameripro has shown that the full extent of injury to
      Ameripro if this Order did not issue would be very difficult to ascertain
      or quantify, a future award of damages would not fully or adequately
      compensate Ameripro, Ameripro does not have a legal remedy that is
      adequate in lieu of injunctive relief, and even to the extent that a legal
      remedy might be available, its redress will be limited and inadequate.
      The Court further finds that the balancing of the equities as between
      Ameripro and Counter-Defendants … favors the issuance of this
      temporary injunction, and that this temporary injunction is necessary to
      preserve the status quo between the parties pending trial on the merits.”

CR 224 (emphasis added).

      None of the foregoing detailed reasons — stated directly in the Temporary

Injunction — are mentioned anywhere in Appellants’ brief. Appellants simply

ignore them. Their argument that the Temporary Injunction does not give “any

explanation or description” of its reasons is without merit.

      B.     The reasons stated in the Temporary Injunction go further than
             is required by Rule 683, as shown by multiple decisions.

      As a matter of law, the reasons set out in the Temporary Injunction satisfy

Rule 683 requirements, as illustrated by multiple decisions (including those cited

by Appellants).



                                         23
       In IAC, ltd. v. Bell Helicopter Textron, Inc., 160 S.W.3d 191 (Tex. App. –

Fort Worth 2005, no pet.), the court rejected a similar challenge under Rule 683.

In affirming a temporary injunction, the IAC court stated:

       “When a defendant possesses trade secrets and is in a position to use
       them, harm to the trade secret owner may be presumed. [Citations
       omitted.] The threatened disclosure of trade secrets constitutes
       irreparable injury as a matter of law.”
160 S.W.3d at 200 (emphasis added). In fact, “At times, an injunction is the only

effective relief an employer has when a former employee possesses confidential

information.” Rugen v. Interactive Business Systems, Inc., 864 S.W.2d 548, 552

(Tex. App. – Dallas 1993, no pet.) (emphasis added).

       Just as importantly, the IAC court noted that the same reasons contained in

the Temporary Injunction satisfied Rule 683: “The injunction further states that

Bell’s injury is irreparable because ‘it cannot be adequately compensated in

damages or the damages cannot be measured by any pecuniary standard’ and that

‘a legal remedy may be also inadequate since an award of damages may come too

late.’ Accordingly, we hold that the injunction adequately sets forth the reasons

for its issuance by identifying Bell’s harm and explaining why it is irreparable.”
160 S.W.3d at 201.21

 21
     Here, Appellants actually used Ameripro’s confidential information. Oak Mortgage
analyzed a copy of Ameripro’s profitability report for several hours, even while the Individual
Appellants (who supplied the report) were still Ameripro fiduciaries. AX 49-50; 2RR 230-32.



                                              24
       Here, the Temporary Injunction includes the reasons found sufficient in

IAC, but also recites much more egregious conduct. For example, Appellants’

attempts to “permanently destroy Ameripro documents and files,” and their

possession of confidential information belonging to Ameripro, describe threats of

irreparable injury as a matter of law.22

       So too does the Individual Appellants’ breaches of contract, with which Oak

Mortgage tortiously interfered. CR 223. Tranter, Inc. v. Liss, 2014 WL 1257278

*9 (Tex. App. – Fort Worth March 27, 2014, no pet.) (quoting with approval, “‘In

Texas, injury resulting from breach of non-compete covenants is the epitome of

irreparable injury.”). The Temporary Injunction also found that Appellants took

Ameripro’s “customer and referral lists and contact information,” compilations of

“builder preferences,” its “pricing information,” and other specific examples of

customer and financial data which would epitomize irreparable harm if placed in

the hands of a competitor. CR 224.

       Even if the district court had not explicitly found the likelihood that


Compare: Fox v. Tropical Warehouses, Inc., 121 S.W.3d 853, 860 (Tex. App. – Fort Worth
2003, no pet.) (“TWI is not required to prove that Fox is actually using the information; it need
only prove that he is in possession of the information and is in a position to use it”).
 22
     The record supports those reasons as well. 2RR 217-21 & AX 43 (over 900
“ameriprofunding-clients” files destroyed from Ameripro laptop); 2RR 233-36 & AX 46 (140
“loan files,” “pipeline,” and other Ameripro files destroyed); 2RR 182-83 & AX 53 (Task
manually deleted all text messages that existed during his employment, after Oak Mortgage
agreed to indemnify him in litigation against Ameripro).



                                               25
Appellants engaged in misappropriation and destructive behavior, their wrongful

acquisition of Ameripro’s confidential information, by itself, also gives rise to a

presumption of irreparable harm. Hill v. McLane Co., Inc., 2011 WL 56061 *5

(Tex. App. – Austin Jan. 5, 2011, no pet.) (where appellant “acquired” trade secret

information, a plaintiff “need not demonstrate” actual misappropriation before

trial, and “[i]nstead, ‘harm to the trade secret owner may be presumed,” citing

IAC); Conley v. DSC Commun. Corp., 1999 WL 89955 *5 (Tex. App. – Dallas

Feb. 24, 1999, no pet.) (although “no evidence shows any misconduct” by a

former employee, that did “not change the fact that the employee is in possession

of confidential, proprietary information,” and did “not bar the trial court from

entering a temporary injunction.”).

      Moreover, the Temporary Injunction findings that i) “the full extent of

injury to Ameripro if this Order did not issue would be very difficult to ascertain

or quantify,” ii) a future award of damages “would not fully or adequately

compensate Ameripro,” iii) Ameripro “does not have a legal remedy that is

adequate in lieu of injunctive relief,” and iv) “even to the extent that a legal

remedy might be available, its redress will be limited and inadequate,” are

independent reasons why irreparable harm would result which satisfy Rule 683,

and as shown in Section V below, are fully supported by the record. Topheavy

Studios, Inc. v. Doe, 2005 WL 1940159 *6 (Tex. App. – Austin Sept. 14, 2005, no


                                        26
pet.) (“A party proves irreparable harm by showing an injury for which there can

be no real legal measure of damages or for which damages cannot be ascertained

with a sufficient degree of certainty.”).

      In sum, the district court’s reasons for issuance, as stated in the Temporary

Injunction, are much more detailed than Rule 683 requires. See also Amalgamated

Acme Affiliates, Inc. v. Minton, 33 S.W.3d 387, 397 (Tex. App. – Austin 2000, no

pet.) (injunction satisfied Rule 683 when it stated the appellant misrepresented

itself with intent to interfere, and in the same order, stated that “without the

issuance of this temporary injunction, said Defendant will alter the status quo and

Plaintiffs will be without any adequate remedy at law”); Inex Indus., Inc. v. Alpar

Resources, Inc., 717 S.W.2d 685, 688 (Tex. App. – Amarillo 1986, no writ) (cited

with approval by this Court in Amalgamated as holding “the trial court sufficiently

stated its reasons ‘that Wallace and Inex would, if allowed to continue, alter the

status quo, tend to make ineffectual a judgment in favor of Alpar, and leave Alpar

without an adequate remedy at law,’” and that “these recitations were held to

satisfy Rule 683 as interpreted by the supreme court”); Texas Tech University

Health Sciences Center v. Rao, 105 S.W.3d 763, 768 (Tex. App. – Amarillo 2003,

pet. dismissed) (“a recitation of the reasons an injunction issued was because the

defendants had no adequate remedy at law, the rights involved were unique and

irreplaceable, and money damages would not be a sufficient remedy were


                                            27
sufficient to meet Rule 683 requisites,” and adding, “We agree with that holding”)

(citing Pinebrook Properties, Ltd. v. Brookhaven Lake Property Owners

Association, 77 S.W.3d 487, 504-05 (Tex. App. – Texarkana 2002, pet. denied)).

      C.    The decisions cited by Appellants do not assist them. One such
            decision lists the language from this Temporary Injunction as
            examples that “comply with rule 683.”

      The authority that Appellants cite at pages 22-24 of their brief actually

defeat their argument: one decision listed some of the same reasons contained in

this Temporary Injunction, and described them as examples that have “been held

sufficient to comply with rule 683.” The remaining decisions that Appellants cite

are inapposite — the language in those orders did not recite any reasons at all, and

in several instances did not even mention the word “injury.”

      Appellants cite Byrd Ranch, Inc. v. Interwest Savings Association, 717
S.W.2d 452, 454-55 (Tex. App. – Fort Worth 1986, no writ). The Byrd court,

however, contrasted its facts with examples from decisions where “an order has

been held sufficient to comply with rule 683,” including:

      •     “the conduct ‘would alter the status quo and tend to make a final
            judgment in favor of appellees impossible or difficult to enforce;’”

      •     The “moving party ‘would be harmed unless the temporary injunction
            were issued, as the status quo could not be maintained without the
            injunction;’”

      •     “or that the moving party ‘will probably sustain irreparable injury and
            damage to its business’ if the conduct continues.”


                                        28
       Here, the district court states “Ameripro will suffer a probable, imminent,

and irreparable injury,” and then proceeds to list those same reasons. CR 224. In

addition, the Temporary Injunction states multiple other reasons as well, as quoted

above. CR 223-24.

       The other decisions that Appellants cite are inapposite, because the

temporary injunction orders in those decisions did not list any reasons for

issuance, and in several instances did not mention “injury” at all.23

       As stated in Intercontinental Terminals Company, LLC v. Vopak North

America, Inc., 354 S.W.3d 887, 899 (Tex. App. – Houston [1st Dist.] 2011, no

pet.), which Appellants cite in their brief, “An explanation of the pending harm to



 23
     Moreno v. Baker Tools, Inc., 808 S.W.2d 208, 211 (Tex. App. – Houston [1st Dist.] 1991, no
pet.) (order does not mention “injury” or otherwise state why an injunction was issued); Fasken
v. Darby, 901 S.W.2d 591, 593 (Tex. App. – El Paso 1995, no pet.) (the order “makes no effort”
to list any reason and does not even mention “injury”); Monsanto Co. v. Davis, 25 S.W.3d 773,
789 (Tex. App. – Waco 2000, writ dism’d w.o.j.) (order states there is “probable injury” but does
not state that it is “irreparable” nor attempt to state any reasons); Cornelison v. Offshore
Entertain. Corp., 2002 WL 34231619 *2 (Tex. App. – Corpus Christi Dec. 5, 2002, no pet.)
(states there will be “irreparable injury,” but “wholly fails to identify” any); International
Brotherhood v. Becon Construct. Co., Inc., 104 S.W.3d 239, 244 (Tex. App. – Beaumont 2003,
no pet.) (order does not attempt to state any reasons why there might be irreparable injury);
University Interschol. League v. Torres, 616 S.W.2d 355, 356-58 (Tex. Civ. App. – San Antonio
1981, no pet.) (same); General Homes, Inc. v. Wingate Civic Ass’n, 616 S.W.2d 351, 353 (Tex.
Civ. App. – Houston [14th Dist.] 1981, no pet.) (order states there will be irreparable injury, but
no reasons recited); Stoner v. Thompson, 553 S.W.2d 150, 151 (Tex. Civ. App. – Houston [1st
Dist.] 1977, writ ref’d n.r.e.) (order stated the situation was “harmful,” but failed to state any
reason); Kotz v. Imperial Cap. Bank, 319 S.W.3d 54, 56 (Tex. App. – San Antonio 2010, no pet.)
(“Merely stating that ‘irreparable injury will result,’” without more, insufficient); State v. Cook
United, Inc., 464 S.W.2d 105, 106-07 (Tex. 1971) (The Supreme Court reinstated the temporary



                                                29
the temporary injunction applicant, along with a specific recitation of the conduct

enjoined, is all that is necessary to achieve Rule 683’s purpose.” This Temporary

Injunction does so in detail.24

II.    Appellants’ own admissions establish that Ameripro’s builder clients
       are “customers” under the non-solicitation clauses.

       Appellants state in their brief that they disagree with the “district court’s

construction of the employment contract term ‘customer’ to include residential

homebuilders,” such as Brohn, Clark Wilson, and Seaholm. App. Br. 30. They

argue that when the non-solicitation provisions in their contracts refer to

“customers,” they had intended to use the narrower phrase “borrowers” instead.

Appellants’ argument, however, is without merit for several reasons.

       A.      Appellants make no attempt to address the testimony (including
               their own sworn admissions) that customers include borrowers
               and “builder customers.”

       First, Appellants’ argument is contradicted by their own admissions. At the

injunction hearing, Nasserfar admitted that part of his job at Ameripro was to build

goodwill with Ameripro’s “builder customers,” and that he would submit expense




injunction, despite no reference to “injury,” because the violated “statute itself declares the
injury” and “the “order need not restate the words of the statute”).
 24
    Appellants’ reasons for citing Intercontinental are particularly unclear: that court affirmed a
temporary injunction despite the fact that the trial court (unlike the instant case) “struck-through”
a paragraph relating to the applicant’s “probable right of recovery.” 354 S.W.3d at 898-99.



                                                 30
reports to Ameripro for entertaining them. 3RR 52-53.25 Task admitted that

Ameripro “customers,” as used in the contracts, included referral sources, and that

he was contractually barred from soliciting them unless they were his customers

before he joined Ameripro. 2RR 185-86.26

       Nasserfar further stated that Ameripro was the “exclusive lender” for Brohn

and Clark Wilson.        3RR 50-52; AX 67.           In fact, Nasserfar admitted that as

Ameripro’s branch manager, he developed a “builder centric model” for Ameripro.

3RR 48-50; AX 75.           In social media, Task as well admitted that Ameripro

“clients” included builders. AX 55.

       In addition, Ameripro’s President testified that Ameripro’s customer base

included “builders” with whom Ameripro had business relationships (including for

lender credits on loan transactions), and who served as referral sources. 2RR 68-

71, 142-43. Brohn Homes, Clark Wilson Builders, and Seaholm Residences (the

only builders listed in the Temporary Injunction) in particular were “customers” of



 25
     3RR 52-53 (He asked Ameripro to reimburse him for lunches and dinners with “Centerra,
Brohn, and other clients.” “Q. Part of what AmeriPro paid you to do was to build goodwill with
its builder customers, correct? A. It wasn’t in my employment agreement. Q. But that’s part of
what you did as your job was to build goodwill with these customers, right? A. I believe so.”).
 26
    2RR 185-86 (“Q. On Page 112, Line 22, ‘If you developed a relationship with a referral
source after you began at AmeriPro, do you believe you can solicit to them?’ … Answer: ‘If it
was a new referral source, I wouldn’t solicit them. They can solicit me. They can call me, but I
can’t solicit them.’ Question: ‘And you can’t solicit them under the employment agreement as
you understand them’ – ‘understood them, correct?’ Answer: ‘It’s my understanding for 12



                                              31
Ameripro when the Individual Appellants worked there, 2RR 50, 69-70, 100-02;

3RR 67-68, and therefore fell within the terms of the non-solicitation provisions.

       Contrary to statements in Appellants’ brief, Nasserfar and Task did not have

a customer relationship with those three entities until after they were employed at

Ameripro, so as to fit within any exception to the non-solicitation clauses. 2RR

100-02, 201; 3RR 67-68, 177-78. Neither did Oak Mortgage. 2RR 52.

       B.     The evidence regarding builder customers is consistent with the
              non-solicitation clause.

       Appellants also argue that a reference in the employment agreements to

“customer and their loan” means that the court should substitute the narrower

phrase “borrower” in place of the broader term “customer.” The “customers” of

Ameripro’s lending business, however, encompassed services for both builders

and borrowers, not one or the other. In addition to stating that Ameripro was the

“exclusive lender” for builders Brohn and Clark Wilson, Nasserfar wrote that the

“builder centric model” at Ameripro led to “timely closings, and assisting on

making sales for our builder partners.” AX 75; see also 2RR 50-51, 68-71, 142-

43. Appellants’ own admissions show that the reference to “loan” is consistent

with the district court’s belief that “customers” as used in the contracts was


months.’ … Question: ‘Who do you believe you can solicit business from?’ Answer: ‘Any
client, customer, business referral, realtor source that I knew prior to AmeriPro Funding.’”).



                                             32
intended to include builder customers. Moreover, the one-year non-solicitation

would be meaningless if restricted to homebuyers, given the unlikelihood that a

typical buyer would purchase another home so quickly after their last purchase, in

contrast to the continuous business relationship that Ameripro had with its builder

customers.

      In their brief, Appellants make no attempt to explain or otherwise address

any of the above testimony and documentary evidence. They make no attempt to

explain their prior admissions that “customers” under the contracts include

builders, or the testimony that Ameripro’s “customers” specifically included

Brohn, Clark Wilson, and Seaholm. They simply ignore it.

      Appellants’ wholesale failure to mention any of the evidence which

contradict their arguments should be fatal to their appeal. A reviewing court

“cannot reverse a trial court’s order if the trial court was presented with conflicting

evidence and the record includes evidence that reasonably supports the trial

court’s decision.” Universal Health Serv. v. Thompson, 24 S.W.3d 570, 576 (Tex.

App. – Austin 2000, no pet.). “The evidence is viewed in the light most favorable

to the trial court’s order, indulging every reasonable inference in its favor,” and

the reviewing court may reverse only if the district court’s order “was so arbitrary

as to exceed the bounds of reasonable discretion.” Id.




                                          33
      C.    Appellants’ argument that the definition of “customers” should
            be construed against Ameripro conflicts with the plain language
            of the contracts, which disclaim that either party is sole drafter.

      Appellants also argue that the employment agreements do not define

“customer,” and therefore the phrase should be construed against Ameripro. The

contracts themselves, however, negate Appellants’ argument.

      Nasserfar and Task agreed that “no party shall be deemed to be the drafter”

and the provisions shall not be construed “against either party as the drafter.” AX

11, 17. Gosnay likewise agreed that his contract “shall be construed as if both

Parties had equal say in its drafting, and thus shall not be construed against the

drafter.” AX 18.

      Appellants’ argument also fails because it disregards the applicable standard

of review, which indulges every reasonable inference in favor of the trial court’s

ruling, not against it.   Universal, 24 S.W.3d at 576.     Their latent ambiguity

argument is unsound for the same reason: Gallagher Headquarters Ranch Dev.,

Ltd. v. City of San Antonio, 303 S.W.3d 700 (Tex. 2010) was a summary judgment

appeal, and therefore applied an appellate standard opposite that of temporary-

injunction review.

      Nor would a drafter’s rule aid Appellants. Appellants’ brief states that

customer is “generally defined” as one who regularly has “‘business dealings”

with a business or “‘who customarily has dealings with a business establishment.’”


                                        34
App. Br. 32. That plain English definition, however, supports the district court’s

finding, and is consistent with testimony from both sides which construes

“customers” to include Ameripro’s “builder customers.”

III.   Injunctive relief was also independently warranted because Appellants
       were barred from soliciting Ameripro customers for a competitor in
       breach of fiduciary duties, separate and apart from their breaches of
       contract and misappropriation.

       Appellants also argue that the identity of builders is not “secret” or

confidential information.     Appellants’ overly simplistic argument, however,

mischaracterizes the customer information they actually stole from Ameripro,

which was far more extensive, and how they went about taking it.

       Just as importantly, Appellants ignore the district court’s findings that they

violated multiple other tort and contract duties, which Appellants do not address in

their brief. The district court’s findings of “breach of fiduciary duty,” breach of

contract, tortious interference, conversion, and misappropriation, each separately

and independently warranted injunctive relief.       ERI Consult. Engrs., Inc. v.

Swinnea, 318 S.W.3d 867, 873 (Tex. 2010) (“courts may fashion equitable

remedies” when a fiduciary “competes with a principal” or usurps an opportunity);

In re Longview Energy Co., 464 S.W.3d 353, 361 (Tex. 2015) (same); Hunter

Bldgs. & Mfg., LP v. MBI Global, LLC, 436 S.W.3d 9, 15 (Tex. App. – Houston

[14th Dist.] 2014, pet. denied) (claimant “has the same equitable remedies” against



                                         35
a party who knowingly “participates” in another’s breach of fiduciary duty).

         A.    Appellants did not merely take the names of builder customers.
               They took pricing, lender credit data, compilations of builder
               preferences, and multiple other computer data.

         Ameripro’s confidential customer information is not simply builders’ names

and telephone numbers, but includes the lender credits for loans, and its

compilation of builder closing preferences and other details which Ameripro has

aggregated over time — all of which Appellants fail to mention anywhere in their

brief.

         The   Temporary    Injunction   specifically   lists   Ameripro’s   “pricing

information,” “builder preferences,” and “transaction details,” among the data that

Appellants misappropriated from its computer network and premises. CR 224.

Appellants’ brief makes no mention anywhere of those findings. Ameripro’s

lender credits for loans and customer compilations, for example, are not publicly

available information, Ameripro made reasonable efforts to maintain secrecy of

that information, and disclosure of that information would give an economic

advantage to a competitor. 2RR 66-68, 70-71, 81-82, 89-91, 99, 143. That would

appear to be why Appellants secretly downloaded it from Ameripro’s computers in

the first place.

         For the same reasons, that evidence also satisfies the Texas Uniform Trade

Secrets Act’s (“TUTSA”) elements of a “trade secret,” which explicitly includes a


                                         36
“compilation,” “financial data,” or “list of actual or potential customers” which

have economic value and for which reasonable efforts were made to maintain

secrecy. Tex. Civ. Prac. & Rem. Code § 134A.002(6).

      B.    Appellants’ solicitation of Ameripro customers and use of
            confidential information for that purpose, even while the
            Individual Appellants were still Ameripro’s fiduciaries.

      Appellants also ignore the Temporary Injunction findings that they engaged

in multiple other tort and contract violations, which independently support the

Temporary Injunction.

      Appellants’ sole reference to “fiduciary” is to claim that Oak Mortgage did

not owe a duty itself. App. Br. 57. However, the evidence shows that Oak

Mortgage was a knowing participant in the Individual Appellants’ breaches of

fiduciary duty, and also conspired with them, which makes it “jointly liable” for

that conduct. Hunter, 436 S.W.3d at 15; Sharma v. Vinmar Int’l, Ltd., 231 S.W.3d
405, 429 (Tex. App. – Houston [14th Dist.] 2007, no pet.) (injunctive relief by

necessity must be full and complete so that those who have “‘breached their

fiduciary relationship, as well as those who willfully and knowingly have aided

them in doing so, will be effectively denied the benefits and profit flowing from

the wrongdoing’”) (emphasis added).

      Appellants’ failure to address breach of fiduciary duty is particularly

amazing, given that it was a focal point of evidence and argument below. 2RR


                                       37
182-83, 192-94; 3RR 38-39, 187-88, 193. On December 10, 2014, well before the

Individual Appellants resigned from their fiduciary roles, Oak Mortgage wrote

them that they could “solicit to your book of business,” solicit their “past customer

database,” and solicit from the “builder/realtor relationships.” 2RR 191-92; AX

56. The next day, December 11, 2014, Oak Mortgage agreed to indemnify them in

future litigation with Ameripro.     AX 53; AX 81.27        Even after securing a

competitor’s agreement to indemnify them against their principal, they continued

serving as fiduciaries for Ameripro for another month. 2RR 182-83, 194.

        While he was still Ameripro’s fiduciary, Nasserfar reported to Oak

Mortgage that he was “dropping in on all builder contacts,” having driven almost

200 miles to do so. AX 63 (emphasis added). Nasserfar admitted he reported that

solicitation progress to “the competitor of the company you were working for,”

and that he still owed a duty of loyalty to Ameripro at the time. 3RR 58.

        On January 8, 2015 – again while Nasserfar was still a fiduciary to

Ameripro – Oak Mortgage also sent him “scripts” to use for “All previous clients

& database,” “Borrowers in Pipeline,” “Realtors in Pipeline,” and “All other

Realtors.” AX 78; 3RR 59. Nasserfar also contacted principals and employees of

Ameripro’s existing customers about his plan to open a competing office with Oak


 27
      AX 53 and AX 81 are Oak Mortgage’s Offer Package to Nasserfar and Task, and



                                         38
Mortgage (even as he was paid to build goodwill for his principal, Ameripro).

3RR 53, 56-57; CX 1 at 15-16.

      The confidential information Appellants stole was also intertwined with

their solicitation of Ameripro customers in violation of fiduciary duties and the

non-solicitation clauses. They downloaded Ameripro’s computer compilations for

three Ameripro builder customers, including Brohn Homes and Clark Wilson

Builders, their fees and tax rates (broken down by community), working capital,

and closing preferences, requirements, lender credits for loans, and other non-

public customer information.       AX 35; 2RR 93-94.     They met with business

prospects for the benefit of Oak Mortgage – while they were still fiduciaries of

Ameripro – and scheduled future meetings to occur on dates when they would be

working at Oak Mortgage. 2RR 203-05; AX 60-62.

      Oak Mortgage also e-mailed them instructions on how to evade detection of

their violations.    AX 57.     Task could not think of an explanation for the

instructions, except to make it appear they were not soliciting. 2RR 196-97.28

      None of this evidence is even mentioned anywhere in Appellants’ brief.

They simply ignore it. The evidence does not support their argument that they




memorializes the December 11, 2014 agreement.



                                           39
merely took and used only publicly-available names of builders.

       Appellants also completely ignore the multiple other categories of

confidential information listed in the Temporary Injunction, which would equally

assist them in unfairly competing. Their brief makes no reference to “general

ledgers,” “profitability,” “pro forma,” and other categories of data they not only

stole, but that Oak Mortgage uploaded and analyzed. AX 28-36, 49. Appellants’

counsel told the district court that Appellants had returned “over 20,000 electronic

files” to Ameripro on April 27, 2015 alone — meaning that those competitors not

only took Ameripro’s information, but had held it for several months after they

opened their competing office. 2RR 22.

       In sum, Appellants’ argument that someone can do a Google search to find a

builder’s name does not begin to scratch the surface of the confidential

information they downloaded and gave to a competitor, nor does it address the

several categories of tort and contract duties the district court found they violated.

       C.      Even if Appellants supposedly could have publicly obtained some
               of the data they took from Ameripro computers, they tortiously
               downloaded Ameripro’s work product.

       Appellants’ argument that they could have conducted public searches to


 28
     2RR 196-97 (Task impeached: “Q. Question: ‘Is there any business reason that you can think
of about waiting one month before you go after the other person, other than to make it appear that
it’s not a solicitation?’ Answer: ‘You’d have to ask him. No.’”).



                                               40
compile the customer information stored on Ameripro’s computers, aside from

being false, does not defeat the trade secret status of Ameripro’s data. Nor would

that possibility give them license to thieve copies from Ameripro’s computers.

      In Reliant Hospital Partners, LLC v. Cornerstone Healthcare Group

Holdings, Inc., 374 S.W.3d 488, 500-01 (Tex. App. – Dallas 2012, pet. denied),

the appellants argued that a “compilation” of target market opportunities was not

secret because “such information was readily available through the internet or by

exerting minimal effort to talk with others.” 374 S.W.3d at 500-01. Unlike the

instant case, the appellants in Reliant were not restricted by a non-solicitation

clause. But the Reliant court rejected their argument, noting “the question is not

‘How could he have secured the knowledge?’ but ‘How did he?’” Id. The court

held that the compilation of market targets constituted a “trade secret” which one

of the appellants obtained while still employed by his prior employer. Id.

      Similarly, in American Precision Vibrator Co. v. National Air Vibrator Co.,

764 S.W.2d 274, 277 (Tex. App. – Houston), appeal stayed, 771 S.W.2d 562 (Tex.

App. – Houston 1989), the court rejected the appellant’s argument that “customer

lists” were not trade secret because the information was “readily accessible from

other sources.” The court stated that “‘the mere fact that such lawful acquisition is

available does not mean that he may, through a breach of confidence, gain the

information in usable form and escape the efforts of inspection and analysis,’” and


                                         41
noted that while some of the information at issue was publicly available, evidence

showed that “not all” of it was. 764 S.W.2d at 277.

      The Individual Appellants’ conduct not only breached the employment

contracts, but also their common law duties. Oak Mortgage actively participated

in both. In Hill, this Court quoted with approval, “‘But it is well established that

even without an enforceable contractual restriction, a former employee is

precluded from using for his own advantage, and to the detriment of his former

employer, confidential information or trade secrets acquired by or imparted to him

in the course of his employment.’” 2011 WL 56061 at *2; Renewdata Corp. v.

Strickler, 2006 WL 504998 *12 (Tex. App. – Austin 2006, no pet.) (same). The

fact that the Individual Appellants were fiduciaries when they committed their

acts, and had signed contracts under which Ameripro is sole owner of the records

they took, makes their conduct particularly inexcusable.

IV.   Appellants’ argument that they had returned all confidential
      information of Ameripro prior to the hearing is also false.

      Appellants also argue “all confidential information of Ameripro – both

paper and electronic – was returned to Ameripro prior to the temporary injunction

hearing,” and there is no harm caused by their “previous possession of confidential

information of Ameripro.” App. Br. 27, 39-40, 47. Those admissions confirm that

Appellants took “confidential information of Ameripro” in the first place.



                                        42
       Their claim that they “returned” all of it before the hearing, however, is

false in several respects, in terms of Ameripro documents they kept and did not

return, the system metadata they stripped out of the Ameripro documents, and the

documents Appellants destroyed even after a TRO commanded their return.

       A.     Appellants did not return all confidential information, they
              violated the TRO, and they specifically stripped out system
              metadata from the documents they did provide.

       Appellants did not return all of the confidential information they

downloaded from Ameripro’s computers and removed from its premises, as they

tried to argue in the district court.

       When the TRO issued, Appellants were commanded to return Ameripro’s

confidential documents “in whatever medium such documents and information

exists.” CR 97. Appellants disobeyed that command, however, by keeping all of

the media on which those documents had been downloaded, and instead sending

Ameripro only copies, of selectively picked portions, with all of the system

metadata stripped out. 2RR 227 (expert discusses “‘selective production’” and

“file system metadata or any other artifacts” which is missing even for the

documents that were provided).

       At the temporary injunction hearing, Appellants’ counsel admitted that

Appellants had not returned the media, and argued that Ameripro could “come to

my office, we’ll arrange to make that available for their [Ameripro’s] forensics to


                                        43
look at it.” 2RR 28. To avoid a repeat of the TRO violation, the district court

included detailed instructions about the forensic images that Appellants were

required to return to Ameripro. CR 224-25.

      When the district court announced her ruling from the bench at the

temporary injunction hearing, Appellants’ counsel confirmed that the court ruled

that his forensic expert “is going to provide” the forensic images, and added, “All

those files will be returned, if they haven’t already been returned.” 3RR 206.

      In short, the court was not required to accept Appellants’ inconsistent

statements that they had already returned all of the information, in the face of

evidence which clearly showed they had not. That is particularly so, given their

pattern of misconduct: they previously tried to evade detection of their solicitation

activities, while they were still fiduciaries, violated federal regulations, and hid

from Ameripro that they had taken its confidential records. AX 57; 2RR 155-56,

160-61, 167-72, 174, 184, 196-97.

      B.     Appellants destroyed documents even after a TRO commanded
             their return.

      In addition, Appellants destroyed customer files that the court previously

commanded them to return to Ameripro. That was a continuation of the practice

Appellants had engaged in before, where they attempted to “permanently destroy

Ameripro documents and files.” CR 223. Instead of returning all Ameripro



                                         44
documents prior to the temporary injunction hearing, Appellants busily engaged in

committing additional violations.

      The TRO commanded Appellants to “return to Ameripro all confidential

documents and information they removed from Ameripro, in whatever medium

such documents and information exists.” CR 97. Two days after the TRO issued,

Appellants deleted 140 folders from a USB device they had labeled “Nasserfar

External Drive.” 2RR 233-36; AX 46. The pathnames for the deleted folders

show that they were part of what the TRO commanded to be returned to Ameripro,

including: “AMB Profit & Loss Jan-Aug” files, “APF Accounting System Loan

Details '14,” “Monthly Pipeline Details,” and “Loan_files” and “Loan Details” for

several months. AX 46. In Lynd v. Bass Pro Outdoor World, Inc., 2014 WL
1010120 *8 (Tex. App. – Dallas 2014, pet. denied), the court held that “the trial

court did not err by implicitly finding that the harm was imminent and not

speculative,” noting that the conduct had continued up “until the entry of the

temporary restraining order” and appellant was forced to stop. Here, even a TRO

did not dissuade Appellants from continuing their misconduct.

      C.     The fact that a competitor misappropriated confidential
             information at all also supports issuing the injunction.

      Leaving aside Appellants’ failure to return Ameripro’s confidential

information, the fact that they took Ameripro’s protected property in the first place



                                         45
warranted injunctive relief. Lasser v. Amistco Separation Prods., Inc., 2014 WL
4952501 *8-9 (Tex. App. – Houston [1st Dist.] Oct. 2, 2014, no pet.) (inclusion of

a requirement the appellant “has already performed” was appropriate under Rule

683, helps “prevent the repetition of the offending conduct,” and prevents the need

to revise the order “should it be discovered … that [appellant] has any additional

confidential information”).

      Appellants also argue that they should not be enjoined because they “do not

need” Ameripro’s confidential information given their “extensive industry

knowledge.”     App. Br. 40.      Again, that begs the question why Appellants

misappropriated over 20,000 confidential documents from Ameripro in the first

place, and why its competitor, Oak Mortgage, specifically requested those records.

For example, when Nasserfar was still acting as Ameripro’s fiduciary, Oak

Mortgage wrote him that it needed “some more information from you,” including

Ameripro’s “Product Mix,” profit and loss statements, “Pricing” so Oak Mortgage

could “compare it to our pricing,” and other employees’ compensation. AX 27;

3RR 44-46.       The district court was not required to accept Appellants’

representation, particularly given the evidence of its falsity.

      D.      Appellants used Ameripro’s confidential information, but taking
              such data was also wrongful misappropriation.

      Appellants’ argument that “Ameripro offered no evidence of any past



                                          46
improper use of any alleged confidential information by Appellants” is also false.

App. Br. 41.    For example, after Nasserfar gave Oak Mortgage a copy of

Ameripro’s profitability report, Oak Mortgage uploaded and analyzed it for

several hours. They engaged in that misappropriation even before Nasserfar had

resigned his fiduciary role. AX 49-50; 2RR 230-32. Appellants even forgot to

remove Ameripro’s address before they began using its proprietary forms. 2RR

96-98; AX 36-37.     The district court acted within its discretion in rejecting

Appellants’ argument as not credible.

      Appellants’ argument is also legally incorrect. Misappropriation is not

limited only to “use,” but also occurs when there has been an “acquisition” or

“disclosure or use” of confidential information through improper means, each of

which is prohibited conduct. Tex. Civ. Prac. & Rem. § 134A.002(3). Appellants

have not even challenged the evidence that they wrongfully acquired Ameripro’s

confidential information.

V.    The district court correctly found that Ameripro does not have an
      adequate legal remedy.

      The district court also properly found based on the evidence that “a future

award of damages would not fully or adequately compensate Ameripro,” that the

“full extent of injury to Ameripro” would be “very difficult to ascertain or

quantify,” and that “Ameripro does not have a legal remedy that would be



                                        47
adequate in lieu of injunctive relief.” CR 224.

      Those findings are supported by the record.          Ameripro’s competitors

misappropriated over 20,000 of its confidential records, ranging from its customer

data to its pro formas, and used their fiduciary positions to solicit customers for a

competitor in violation of common law duties and the contracts. 2RR 22, 85-85,

91-94, 96-99, 156-61, 164-72, 174, 177-78, 183-84, 203-05; 3RR 42, 53, 55-61,

127-28; CX1 at 15-16; AX 28-38, 58, 59-63, 78, 80.            Ameripro’s President

testified that Ameripro could not trace and calculate the resulting damages, that

the injury were “ongoing,” and that Appellants used Ameripro’s confidential

information “specifically to open up a new location in direct competition with us.”

2RR 101-03. And again, Ameripro presented evidence of multiple cat-and-mouse

examples where Ameripro caught Appellants giving instructions on how to evade

detection, destroying evidence, placing information on a local drive where

Ameripro would not find it, and secretly soliciting and taking Ameripro’s

confidential data. AX 27, 43, 46, 49-50, 57; 2RR 155-56, 160-61, 167-72, 174,

182-83, 196-97, 217-21, 230-36.

      By their nature, those are injuries the full extent of which would be difficult

to ascertain or quantify (or fully uncover), and for which a future award would not

be complete or adequate. In Hill, for example, this Court noted that the appellant

“possessed confidential information belonging to” the appellee, and that “harm to


                                         48
the trade secret owner may be presumed.” 2011 WL 56061 at *5. Hill noted that

“if” the appellants “were to impermissibly use McLane’s trade secrets” or disclose

them, “the resulting damages would be difficult to calculate,” and that the “very

purpose of the injunction” is to prevent such violations from occurring. 2011 WL
56061 at *5. See also Miller Paper Co. v. Roberts Paper Co., 901 S.W.2d 593,

602 (Tex. App. – Amarillo 1995, no pet.) (employees took confidential

information and “began to resolicit the businesses,” agreeing that a “legal remedy

is inadequate” and damage “cannot be easily calculated”).

      A.    The district court found Ameripro has a likelihood of success on
            multiple tort theories for which injunction is the only effective
            relief, not just breach of contract.

      Moreover, this case is not limited to a simple breach of contract action:

Appellants’ theft of thousands of confidential records, and using Ameripro’s

existing fiduciaries to solicit customers and business for a competitor, sound under

multiple tort theories. As this Court noted in Garth v. Staktek Corp., 876 S.W.2d
545 (Tex. App. – Austin 1994, writ dism’d w.o.j.), “injunctions against trade

secret violations may be necessary to provide meaningful legal protection to the

owners of intellectual property,” and monetary damages may not sufficiently

protect “from unfair competition by those who improperly appropriate confidential

information.” 876 S.W.2d at 550. See also Flake v. EGL Eagle Global Logistics,

L.P., 2002 WL 31008136 *4 (Tex. App. – Houston [14th Dist.] Sept. 5, 2002, no


                                        49
pet.) (“A legal remedy is inadequate if damages are difficult to calculate or their

award may come too late. … Although any damages Eagle stands to suffer or has

suffered are compensable through money damages, ‘[i]njunctive relief is property

to prevent a party, that has appropriated another’s trade secrets, from gaining

unfair market advantage,’” and finding a temporary injunction “the only effective

relief available”); Frequent Flyer Depot, Inc. v. American Airlines, Inc., 281
S.W.3d 215, 228-29 (Tex. App. – Fort Worth 2009, pet. denied), cert. denied, 559
U.S. 1036 (2010) (a “remedy is not adequate simply because some of the proven

damages are calculable,” and a dollar value “may not easily be assigned” to

business disruption, “loss of clientele,” “office stability,” “marketing techniques,”

and other intangible injuries).29

       B.     Even in pure contract cases, findings of inadequate remedy will
              be upheld where, as here, some evidence supports it.

       Even in cases where the claims are limited to breach of contract (unlike the

instant case, where district court found likelihood of success on multiple theories),

courts defer to the trial court’s determination that damages will not fully



 29
    See also Hartwell’s Office World, Inc. v. Systex Corp., 598 S.W.2d 636, 639 (Tex. Civ. App.
– Houston [14th Dist.] 1980, writ ref’d n.r.e.) (“mere reimbursement of profits would not afford
complete, final and equal relief because appellees would still be able to compete in the area in
violation of the express agreement not to compete,” finding denial of temporary injunction an
abuse of discretion); Salas v. Chris Christensen Sys., Inc., 2011 WL 4089999 *8 (Tex. App. –
Waco Sept. 14, 2011, no pet.) (potential damages caused by “actions of appropriating and



                                              50
compensate the claimant or would be difficult to measure.

       For example, this Court in Universal noted that the only wrongful conduct

alleged in that case was “breach of contract,” but nevertheless upheld the trial

court’s conclusion that damages would be difficult to calculate and damages might

not afford complete relief. 24 S.W.3d at 577-78 & n. 5. Similarly, in Walling v.

Metcalfe, 863 S.W.2d 56 (Tex. 1993), the Texas Supreme Court reinstated a

temporary injunction – despite the fact that the applicant’s only cause of action

was for breach of contract and did not ask for permanent injunctive relief. The

Court rejected the court of appeals’ conclusion that a “cause of action for money

damages alone” was not sufficient to support an injunction, adding, “Simply

because the applicant for a temporary injunction asks only for damages as ultimate

relief does not guarantee that damages are completely adequate as a remedy.” 863
S.W.2d at 57-58.

       C.     Injunctive relief is consistent with Ameripro’s claim for damages
              for Appellants’ past conduct.

       Ameripro’s request for damages based on Appellants’ past violations is

consistent with the district court’s findings of imminent irreparable harm and

inadequate legal remedies if Appellants were not enjoined.


implementing” confidential information for the “benefit of…competitors in the future arguably
are not complete and cannot be easily calculated; therefore, a legal remedy is inadequate”).



                                             51
      In Topheavy, the appellant argued that “any potential harm … has already

occurred,” because 80,000 games with appellee’s likeness were already in

circulation. 2005 WL 1940159 *6. This Court noted that the appellee was “also

seeking damages,” but explained that “the mere fact that Doe has already been

injured does not necessarily mean that further distribution of the game would not

exacerbate the preexisting injury or create new injuries altogether,” nor would the

injury be any more ascertainable with a sufficient degree of certainty.          An

injunction to prevent “additional irreparable injury” was not an abuse of

discretion. Id. So it is the case here.

      The decisions Appellants cite are inapposite. In Butnaru v. Ford Motor Co.,

84 S.W.3d 198 (Tex. 2002), the Texas Supreme Court reinstated a temporary

injunction that had been dissolved on appeal, finding that although it was a

contract action, the applicant desired a specific piece of property, and the district

court did not abuse its discretion in finding no adequate legal remedy. 84 S.W.3d

at 211. In Reach Group, LLC v. Angelina Group, 173 S.W.3d 834 (Tex. App. –

Houston [14th Dist.] 2005, no pet.), Cardinal Health Staffing Network, Inc. v.

Bowen, 106 S.W.3d 230 (Tex. App. – Houston [1st Dist.] 2003, no pet.), and W.R.

Grace & Co. v. Henson, 2007 WL 2389547 (Tex. App. – Corpus Christi Aug. 23,

2007, no pet.), the courts addressed whether the trial courts abused their discretion

when they denied a temporary injunction. Unlike the instant case, the applicant in


                                          52
Grace admitted it “knew of no misuse of information” and there was “no evidence

of wrongful acts.” 2007 WL 2389547 *3. The applicant in Reach acknowledged

that damages “were capable of precise measurement,” and that its potential

damages were “also capable of being calculated,” and given those admissions the

court did not abuse its discretion. 173 S.W.3d at 838. The court in Cardinal

observed that it must view evidence in the light “most favorable” to the court’s

decision, not against it; the applicant admitted it “did not know whether [it] had

suffered any economic damages,” and that its sales had “doubled.” 106 S.W.3d at

235-36. None of those decisions support that this Court should substitute its

factual findings for the trial court’s based on this record.

      D.     Appellants’ argument, in addition to being baseless, is outside the
             hearing record and should be disregarded.

      Finally, Appellants improperly purport to rely on pleadings and discovery

served after the Temporary Injunction, which were not part of the hearing record.

App. Br. 46, 54. Ameripro’s request for damages is consistent with the Temporary

Injunction. Nevertheless, Appellants’ arguments outside the record should not be

considered. Branch Banking & Trust Co. v. TCI Luna Ventures, LLC, 2013 WL
1456651 *4 n. 4 (Tex. App. – Dallas Apr. 9, 2013, no pet.) (sale “occurred after”

the temporary injunction and “Accordingly we do not consider TCI Luna’s

arguments that are outside the temporary injunction hearing record.”).



                                          53
VI.   The Temporary Injunction is not overly broad, and instead is narrowly
      tailored to protect against imminent irreparable harm.

      Appellants’ argument that the Temporary Injunction is overly broad is

without merit. It is narrowly tailored to protect against imminent irreparable harm.

      Appellants argue that the injunction covers media in their possession, but

the district court tailored the Temporary Injunction to “media that contains or did

contain Ameripro files or information” — in other words, the information which

the Temporary Injunction found Appellants had attempted to “permanently

destroy” and had “taken from Ameripro’s computer network and premises.” CR

223-24.    In addition to common law protection of Ameripro’s confidential

information, the Individual Appellants contractually agreed that Ameripro is the

sole owner of those records, and that they would not retain any copies of that

information. AX 11, 17-18. They not only retained copies of Ameripro’s records,

however, but gave them to a competitor. (That evidence is cited and quoted in

detail at pp. 7-13 of the Statement of Facts.)

      The district court’s ruling that the original media should be held by

Appellants’ counsel is also reasonable and supported by the evidence. Appellants

engaged in deliberate efforts to conceal which items stored on those media

consisted of Ameripro records. For example, one of Nasserfar’s electronic files

was labeled “Nasserfar personal e-mail,” but consisted instead of Ameripro



                                          54
borrowers’ credit reports and loan applications. 3RR 174-75. As cited above,

Appellants also tried to conceal their thefts of information, and their solicitation

efforts. Leaving aside Appellants’ prior efforts to destroy Ameripro files, they

destroyed Ameripro files stored on the electronic media even after the district

court issued a TRO compelling those files to be returned. Appellants also initially

denied that they possessed any Ameripro confidential records, 2RR 163, despite

their subsequent return of over 20,000 such files after suit was filed, and despite

evidence that Oak Mortgage used that media to analyze the stolen data. Finally,

Appellants made the choice to store the confidential information they stole from

Ameripro on that media. The district court was well within its discretion in

requiring Appellants’ counsel to keep possession of the media as Attorneys’ Eyes

Only.

        The district court also narrowly tailored the injunction to three customers

whom Appellants solicited in breach of contract and fiduciary duties. (The district

court chose to exclude a fourth customer from the injunction. 3RR 209.) Correa

v. Houston Surg. Asst. Serv., Inc., 2013 WL 3958499 *12 (Tex. App. – Houston

[14th Dist.] July 30, 2013, no pet.) (injunction was “specifically tailored to prevent

appellants from usurping the competitive advantage derived from HSAS, Inc.’s

confidential information,” as it was “appropriately limited to specific hospitals”

with whom “the appellants actually worked.”).


                                         55
      Appellants argue that Oak Mortgage should not be restrained because there

“is no contract or fiduciary relationship” between it and Ameripro. However, as

discussed on pp. 35-37 above, Oak Mortgage’s knowing participation in breaches

of fiduciary duty and tortious interference makes it jointly liable.

      Oak Mortgage’s argument that its “officers and employees” should not be

enjoined is also meritless. Rule 683 expressly states injunctions are binding on

parties and “their officers, agents, servants, employees.” Miller, 901 S.W.2d at

600 n. 2 (the “court was also permitted to extend the injunction to the employer’s

other employees,” and the appellants argument that “only two acted

inappropriately lack merit”).     Moreover, it is Oak Mortgage’s officers who

encouraged Nasserfar, Task, and Gosnay to breach their fiduciary duties and

contracts, who analyzed the stolen data, and who suggested how to evade

detection. AX 27, 49, 56-57, 78. The injunction against Oak Mortgage would be

ineffectual if the agents through whom it acts were free to violate the terms.

      Finally, the district court acted within its discretion in preserving the status

quo through trial, instead of providing for the injunction to end on January 16,

2015. The purpose of an injunction is to preserve the status quo pending a trial.

The “status quo” is the “the last, actual, peaceable, noncontested status which

preceded the pending controversy,” before the activities “in violation of its

agreements” began. Frequent Flyer, 281 S.W.3d at 222-23. Appellants are not


                                          56
entitled to a credit on the non-solicitation period for the several months when they

were actively violating it;    those violations began before the fiduciaries left

Ameripro, and continued at least four months afterward. As the court in Sharma

stated:

      “It is well settled that injunctive relief ‘must, of necessity, be full and
      complete so that those who have acted wrongfully and have breached
      their fiduciary relationship, as well as those who willfully and
      knowingly have aided them in doing so, will be effectively denied the
      benefits and profits flowing from the wrongdoing. … Far from being
      an overbroad order that forbids lawful competition, the trial court’s
      order is narrowly tailored to preserve the status quo by protecting the
      secrecy of Vinmar’s trade secrets and remedying the violence to the
      confidential relationship through which the Rew appellants acquired
      those trade secrets.”
231 S.W.3d at 429.

      When the district court entered a temporary injunction to maintain the status

quo, it specifically rejected imposing a January 15 cut-off, noting that Ameripro

can “argue that since they have been not complying” with the provision, “it

shouldn’t run.” 3RR 213-14. Preserving the status quo as it existed before the

violations began was within the district court’s equitable discretion.        Rimkus

Consult. Group, Inc. v. Budinger, 2001 WL 619067 *4 (Tex. App. – Houston [14th

Dist.] June 7, 2001, no pet.) (rejecting argument that “because the original time for

expiration of the covenant not to compete has expired, this court should decline to

enforce it,” noting it would “be inequitable to allow” the pendency of litigation “to



                                         57
deprive [Rimkus] of the benefit of injunctive relief”); Guy Carpenter & Co. v.

Provenzale, 334 F.3d 459, 464 (5th Cir. 2003) (“the district court has the power

under Texas law to craft an injunction that extends beyond the expiration of the

non-solicitation covenant,” and agreeing that courts in equity “may impose

injunctions that last beyond a contract provision’s expiration date”).

      Second, the injunction is not based solely on the non-solicitation clause, but

also on the Individual Appellants’ conduct in soliciting the customers for Oak

Mortgage while they were still fiduciaries, as well as violations of non-use and

confidentiality provisions in taking customer information which do not expire on

January 15. Matrix Network, Inc. v. Ginn, 211 S.W.3d 944, 946-47 (Tex. App. –

Dallas 2007, no pet.) (leaving aside non-solicitation provision, parties used

confidential information to compete unfairly in violation of the non-use and non-

disclosure provisions, and “In such circumstances, we cannot conclude the

expiration of the non-compete clause … renders this matter moot”); Garth, 876
S.W.2d at 548 (by appropriating confidential information, appellant was able to

use it to gain a market advantage, and therefore “injunctive relief beyond the date”

the technology became public was “an appropriate remedy”); Salas, 2011 WL
4089999 at *8 (“Injunctive relief is also proper to prevent a party, which has

appropriated another's trade secrets, from gaining an unfair market advantage.”).




                                         58
                                     PRAYER

      For the foregoing reasons, Ameripro Funding, Inc. respectfully prays that

this Court affirm the district court’s Temporary Injunction Order, and that

Ameripro have such other and further relief to which it may be justly entitled.

                                Respectfully submitted,

                                /s/ Susan P. Burton
                                Susan P. Burton
                                State Bar No. 03479350
                                sburton@gdhm.com
                                Eric G. Behrens
                                State Bar No. 02050700
                                ebehrens@gdhm.com
                                GRAVES DOUGHERTY HEARON & MOODY, P.C.
                                401 Congress Avenue, Suite 2200
                                Austin, Texas 78701
                                Telephone: (512) 480-5600
                                Facsimile: (512) 480-5862

                                ATTORNEYS FOR APPELLEE AMERIPRO FUNDING,
                                INC.




                                         59
                          CERTIFICATE OF COMPLIANCE

      This motion complies with the type-volume limitations of Rule 9.4(i)(2)(B),

Tex. R. App. P., because it contains no more than 14,228 words, excluding the

parts of the brief exempted by Rule 9.4(i)(1), Tex. R. Civ. P.

      This brief complies with the typeface requirements of Rule 9.4(e), Tex. R.

Civ. P., because it has been prepared in a proportionally spaced typeface using

Microsoft Word in fourteen-point Times New Roman font in text, and twelve-

point Times New Roman font in footnotes.


                                /s/ Susan P. Burton
                                Susan P. Burton


                            CERTIFICATE OF SERVICE

      I certify that on October 7, 2015, a true and correct copy of this Brief of

Appellee Ameripro Funding Inc., was served via electronic service on the party as

shown below:

      Wm. Charles Bundren, Esq.
      WM. CHARLES BUNDREN & ASSOCIATES LAW GROUP, PLLC
      2591 Dallas Parkway, Suite 300
      Frisco, Texas 75034



                                /s/ Susan P. Burton
                                Susan P. Burton



                                         60